Illinois Official Reports

                                 Appellate Court



                   People v. Richardson, 2015 IL App (1st) 113075



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             ANDRE RICHARDSON, Defendant-Appellant.



District & No.      First District, Third Division
                    Docket No. 1-11-3075



Filed               March 25, 2015
Rehearing denied    April 20, 2015



Decision Under      Appeal from the Circuit Court of Cook County, No. 01-CR-6428; the
Review              Hon. Diane Gordon Cannon, Judge, presiding.



Judgment            Affirmed.



Counsel on          Michael J. Pelletier, Alan D. Goldberg, and S. Amanda Ingram, all of
Appeal              State Appellate Defender’s Office, of Chicago, for appellant.

                    Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Jon
                    Waters, and Nancy Colletti, Assistant State’s Attorneys, of counsel),
                    for the People.



Panel               JUSTICE MASON delivered the judgment of the court, with opinion.
                    Justice Neville concurred in the judgment and opinion.
                    Justice Pucinski dissented, with opinion.
                                              OPINION

¶1       Defendant Andre Richardson appeals from the summary dismissal of his pro se petition for
     relief under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2010)).
     On appeal, Richardson contends that his petition sufficiently alleged an ineffective assistance
     of counsel claim based on trial counsel’s failure to acquire and produce evidence of his mental
     impairment to demonstrate his inability to waive his rights pursuant to Miranda v. Arizona,
     384 U.S. 436 (1966). We affirm.

¶2                                           BACKGROUND
¶3       On February 9, 2001, Richardson, who was 16 years old, was arrested at 4837 South St.
     Lawrence Avenue in Chicago in connection with the murder of his 11-month-old daughter,
     Diamond Clark. At the police station, Richardson gave a videotaped statement in which he
     made inculpatory remarks, including that he bit his daughter, struck her numerous times with a
     coat hanger and belt, struck her face with his hands, struck her in the ribs, and shook her.
¶4       Prior to trial, the defense filed a motion to suppress Richardson’s videotaped statement as
     involuntary. In the motion, Richardson alleged, in part, that he was incapable of understanding
     the full meaning of his Miranda rights and that the statements sought to be suppressed were
     obtained as a result of physical coercion illegally directed against him by police. After a
     hearing, at which the evidence showed that Richardson received an injury to his left eye at the
     police station lockup, the trial court denied the motion to suppress. The court found that
     although Richardson was injured at the police station, the detectives and assistant State’s
     Attorney who questioned him were not involved in the altercation. Furthermore, Richardson
     was advised of his rights, did not complain of any pain or request medical assistance, and
     appeared calm in the videotape. The trial court thus concluded that the totality of the
     circumstances showed that the confession was voluntary.
¶5       At Richardson’s 2005 jury trial, the trial court admitted into evidence his videotaped
     inculpatory statement and forensic evidence. The State’s evidence at trial also included the
     testimony of Cyntoria Clark, the baby’s mother; James Franklin, an eyewitness to part of the
     beating; Monica Smith, the neighbor who called “911”; Michael Hayes, the arresting officer;
     and Assistant State’s Attorney (ASA) John Heil. Richardson, the sole witness for the defense,
     testified that his videotaped statement was true, except for hitting his daughter with a belt,
     which he did not do. At the close of the evidence, the jury returned a verdict of guilty of first
     degree murder.
¶6       At sentencing, the presentence investigation report (PSI) revealed that Richardson had
     been a learning-disabled student throughout his life and that, when he was transferred to jail at
     age 17, he could not read. The fitness evaluation presented at sentencing concluded that
     Richardson was fit for sentencing. It also indicated that he achieved a full-scale IQ score of 61,
     which falls within the extremely low range of intellectual functioning and ranked him at the 0.5
     percentile when compared to his same-aged peers. The evaluation also stated that Richardson
     “appears to fall in the upper echelon of mild mental retardation.” Following a sentencing
     hearing, the court sentenced Richardson to 40 years’ imprisonment.
¶7       On appeal, this court reversed Richardson’s conviction on the basis that the trial court erred
     in denying his motion to suppress where the State failed to prove by clear and convincing


                                                 -2-
       evidence that his eye injury was not inflicted in order to obtain a confession. People v.
       Richardson, 376 Ill. App. 3d 537 (2007). The State was granted leave to appeal to the Illinois
       Supreme Court. People v. Richardson, 226 Ill. 2d 627 (2008). Before our supreme court, the
       State argued that Richardson’s inculpatory statement was voluntary and not coerced. The
       supreme court agreed and reversed this court’s decision, instructing this court to consider
       Richardson’s remaining contentions. People v. Richardson, 234 Ill. 2d 233 (2009).
¶8         On remand, this court considered Richardson’s remaining contentions, and affirmed the
       judgment of the trial court. People v. Richardson, 401 Ill. App. 3d 45 (2010). In relevant part,
       this court rejected Richardson’s claim that he was denied effective assistance of trial counsel
       based on counsel’s failure to offer expert testimony concerning his mental impairment during
       the motion to suppress hearing. Id. at 46. We acknowledged that Richardson’s mental capacity
       was raised during sentencing but observed that the information in the PSI did not deal with
       Richardson’s ability to waive his Miranda rights. Id. at 48.
¶9         On June 15, 2011, Richardson filed a pro se postconviction petition alleging that his trial
       counsel was ineffective for failing to present evidence of his limited mental capacity at the
       hearing on his motion to suppress statements. Richardson asserted that this evidence would
       have shown that he could not have knowingly and intelligently waived his Miranda rights prior
       to providing his inculpatory statements to the State. Richardson specifically alleged in his
       petition:
               “Trial counsel’s failure to marshall [sic] evidence on [defendant’s] diminished mental
               capacity at the motion to suppress, and her failure to argue such evidence coupled with
               [defendant’s] youth weighed in favor of suppression, was objectively unreasonable
               because such evidence was highly relevant in determining the validity of the Miranda
               waiver and the voluntariness of [defendant’s] statement.”
       Richardson did not sign his petition or attach a verification affidavit. However, he did attach
       transcripts from three pretrial court dates in which defense counsel represented to the court that
       she had hired an expert to examine Richardson regarding his ability to waive his Miranda
       rights and that she was in the process of having the examination conducted. Richardson also
       attached to his petition transcripts showing that he was unable to spell “Cyntoria,” the name of
       his baby’s mother. Richardson’s allegation is premised on the information included in the PSI.
¶ 10       On September 13, 2011, the circuit court issued a written order dismissing the petition as
       frivolous and patently without merit. In doing so, the circuit court held that it would follow this
       court’s 2010 decision on appeal, which determined that Richardson could not establish that he
       was provided ineffective assistance of counsel, declined to assume that the result of the
       evaluation was favorable and not used or that counsel failed to conduct an evaluation, and
       found that Richardson was fit for sentencing. Richardson now appeals the propriety of that
       dismissal.

¶ 11                                            ANALYSIS
¶ 12       We initially reject the State’s contention that Richardson’s petition was properly dismissed
       at the first stage of proceedings solely on the basis that his petition lacked both a verification
       affidavit and his signature on the petition.
¶ 13       A postconviction proceeding “shall be commenced by filing with the clerk of the court in
       which the conviction took place a petition (together with a copy thereof) verified by affidavit.”


                                                    -3-
       725 ILCS 5/122-1(b) (West 2010). After the briefs were filed in this case, our supreme court
       explained that, “at the first stage of proceedings, the court considers the petition’s substantive
       virtue rather than its procedural compliance.” People v. Hommerson, 2014 IL 115638, ¶ 11.
       Specifically, with respect to a lack of an affidavit, our supreme court held that “the circuit court
       may not dismiss a petition at the first stage proceedings solely on the basis that it lacked a
       verification affidavit,” and “[t]hat deficiency is properly the subject of a motion to dismiss at
       the second stage of proceedings.” Id. ¶¶ 11, 14. In following our supreme court’s reasoning in
       Hommerson, we find that the lack of a verification affidavit and signature affixed to
       Richardson’s petition is not dispositive at the first stage of proceedings. In so finding, we now
       turn to Richardson’s substantive argument that he was denied effective assistance of counsel.
¶ 14       On appeal, Richardson contends that he raised an arguable claim of ineffective assistance
       of counsel. He specifically maintains that his counsel was ineffective for failing to have him
       evaluated for his ability to understand Miranda where there was reason to believe he was
       mentally retarded. If he was of such limited functioning that he could not understand Miranda,
       then he asserts it was at least arguable that the court would have suppressed his confession
       following the hearing on his motion.
¶ 15       The Act provides a method by which persons under criminal sentences can assert that their
       convictions resulted from a substantial denial of their constitutional rights. 725 ILCS
       5/122-1(a)(1) (West 2010). At the first stage of postconviction proceedings, the trial court must
       independently review the petition, taking the allegations as true and determine whether the
       petition is “frivolous or patently without merit.” People v. Hodges, 234 Ill. 2d 1, 10 (2009);
       725 ILCS 5/122-2.1(a)(2) (West 2010). A petition may be summarily dismissed as frivolous or
       patently without merit only if the person has no arguable basis in either law or in fact. People v.
       Tate, 2012 IL 112214, ¶ 9. “A petition which lacks an arguable basis either in law or in fact is
       one which is based on an indisputably meritless legal theory or a fanciful factual allegation.”
       Hodges, 234 Ill. 2d at 16.
¶ 16       The first stage in the proceedings allows the trial court “to act strictly in an administrative
       capacity by screening out those petitions which are without legal substance or are obviously
       without merit.” People v. Rivera, 198 Ill. 2d 364, 373 (2001). Because most first-stage
       postconviction petitions are drafted by defendants with little legal knowledge, the “threshold
       for survival [is] low.” Tate, 2012 IL 112214, ¶ 9. We review the summary dismissal of a
       postconviction petition de novo. Id. ¶ 10.
¶ 17       A defendant alleging ineffective assistance of counsel at the first stage of proceedings must
       show it is arguable that counsel’s performance fell below an objective standard of
       reasonableness and arguable that defendant was prejudiced. Tate, 2012 IL 112214, ¶ 19 (citing
       Hodges, 234 Ill. 2d at 17). In the instant case, Richardson has not presented an arguable claim
       of prejudice. See People v. Valladares, 2013 IL App (1st) 112010, ¶ 70 (if a claim of
       ineffectiveness may be disposed of due to lack of prejudice, a reviewing court is not required to
       address whether counsel’s performance was unreasonable). To establish the prejudice prong of
       an ineffective assistance of counsel claim in the context of a motion to suppress, the defendant
       must demonstrate that the “unargued suppression motion is meritorious, and that a reasonable
       probability exists that the trial outcome would have been different had the evidence been
       suppressed.” People v. Henderson, 2013 IL 114040, ¶ 15; People v. Lundy, 334 Ill. App. 3d
       819, 830 (2002).


                                                    -4-
¶ 18        Here, Richardson failed to make an arguable claim that his motion to suppress would have
       succeeded had trial counsel presented evidence of his mental deficiency at the hearing. The
       inquiry as to whether a defendant knowingly and voluntarily waived his Miranda rights
       focuses on the totality of the circumstances surrounding the interrogation. People v. Smith, 178
       Ill. App. 3d 976, 982 (1989). While mental deficiency is one factor to be considered when
       deciding whether Miranda rights were validly waived, evidence of a limited intellect, alone, is
       not proof that one was incapable of waiving constitutional rights. Id.; see also People v.
       Henderson, 175 Ill. App. 3d 483, 486, 489 (1988); People v. Burke, 164 Ill. App. 3d 889,
       894-99 (1987); People v. Creamer, 143 Ill. App. 3d 64, 68, 70-71 (1986); People v. Clements,
       135 Ill. App. 3d 1001, 1005, 1107-08 (1985); People v. Racanelli, 132 Ill. App. 3d 124, 132-33
       (1985) (the defendants, who possessed IQ scores similar to that of defendant in this case, were
       found to have knowingly and intelligently waived their rights). Other facts to consider include
       defendant’s age, prior experience with the criminal law, and emotional stability. Smith, 178 Ill.
       App. 3d at 982. Both the characteristics of the accused and details of the interrogation must be
       considered (id.), including the manner in which a defendant answers questions (People v.
       Williams, 128 Ill. App. 3d 384, 392 (1984)).
¶ 19        A review of the record here shows that even if trial counsel had introduced evidence of
       Richardson’s limited mental capabilities at the hearing on the motion to suppress, the trial
       court would still have denied his motion because, based on the totality of the circumstances, it
       is clear that Richardson knowingly and intelligently waived his Miranda rights. Richardson’s
       presentencing psychological evaluation indicated that he was in the “upper echelon of mild
       mental retardation,” but that despite his cognitive impairment, at the time of evaluation, the
       problem was not so severe as to compromise his ability to understand the nature and purpose of
       the proceedings pending against him. The evaluation noted that Richardson conveyed a clear
       awareness of the status of his case, an adequate understanding of courtroom procedure, the role
       and responsibilities of key courtroom personnel, and dispositions that he faced. The record also
       shows that he had a criminal history in that he had been previously arrested and adjudicated a
       delinquent minor for aggravated battery.
¶ 20        Furthermore, Richardson was 16 years old when he waived his Miranda rights in this case,
       and the videotaped statement showed him being advised of and waiving his Miranda rights
       before providing the details of what he did to his infant daughter. In waiving his rights, ASA
       Heil asked Richardson if he knew what each right meant and then asked him to explain what
       the right meant to him, which he did. Where extensive testimony reveals that a defendant
       understood his Miranda rights and gave responsive answers to questions, a court may properly
       find that a defendant knowingly and intelligently waived his right despite a low intelligence
       level. See People v. Scott, 148 Ill. 2d 479, 511-12 (1992) (finding a valid waiver of his rights
       where the defendant indicated that he understood them and gave responsive answers to
       questions, despite having an IQ of 75 and suffering from schizophrenia). It is also noteworthy
       that Richardson’s mother was with him throughout the questioning, and she never suggested to
       any of the officers or assistant State’s Attorney that her son was mentally impaired or would
       not be able to understand his rights. Richardson’s claim that his inability to spell his
       girlfriend’s name, “Cyntoria,” demonstrated that he suffered from a mental impairment is not
       persuasive.
¶ 21        We also hold that Richardson failed to make an arguable claim that there was a reasonable
       probability that the outcome of the trial would have been different had the videotaped


                                                   -5-
       confession been suppressed. As we found in our decision on direct appeal following
       remandment from the supreme court, the evidence against defendant was overwhelming.
       Richardson, 401 Ill. App. 3d at 54. As the State points out, Richardson’s confession was not
       the only evidence of his guilt that was introduced. Richardson’s daughter was in good
       condition when she was left in defendant’s care, but when the first officer arrived on the scene,
       the unconscious infant had bite marks, black and blue eyes and a swollen cheek. Richardson
       told the responding officer that the baby had slipped in the bathtub the previous night and that
       he had to “whip” her after she vomited her cereal. James Franklin, who was 10 years old at the
       time, was present when Richardson spanked, punched, and shook his daughter. In his own trial
       testimony, Richardson admitted repeatedly shaking, biting, and hitting the infant on various
       parts of her body. The medical examiner testified that the baby sustained 61 different injuries,
       and his testimony regarding the locations and types of injuries found on the infant’s body
       corroborated the testimony of Franklin and Richardson regarding how the injuries were
       inflicted. In light of the overwhelming evidence against Richardson, even absent the
       videotaped statement he made, we cannot say it is arguable that he was prejudiced by counsel’s
       alleged deficient performance. Therefore, the petition lacks an arguable basis in law. Hodges,
       234 Ill. 2d at 16. Accordingly, summary dismissal of the petition was proper.
¶ 22       In reaching this conclusion, we find People v. Turner, 56 Ill. 2d 201 (1973), People v.
       Bernasco, 185 Ill. App. 3d 480 (1989), and People v. Redmon, 127 Ill. App. 3d 342, 347
       (1984), relied on by Richardson, distinguishable from this case. In all three cases, the records
       were, at best, unclear regarding whether the defendants understood their rights, and the
       reviewing courts found that they had not knowingly and intelligently waived their Miranda
       rights. See Turner, 56 Ill. 2d at 206-07 (police were aware the 25-year-old defendant with an
       IQ of 70 had a history of mental deficiency, and there was no evidence showing that the
       defendant’s request for an attorney prior to his polygraph examination was ever relayed to
       police); Bernasco, 185 Ill. App. 3d at 483-84, 491 (the 17-year-old defendant had an IQ of 80,
       had no prior experience with the criminal justice system, was interrogated outside the presence
       of a parent, and did not understand his rights or what “waiver” meant); Redmon, 127 Ill. App.
       3d at 346, 350 (the 17-year-old defendant had an IQ of about 70, and the court held that there
       was obvious confusion concerning his rights). Unlike the above cases, Richardson understood
       and explained each right, had been previously arrested and adjudicated delinquent, and had his
       mother with him during the interrogation.

¶ 23                                  SUPPLEMENTAL ANALYSIS
¶ 24       We now have the benefit of our colleague’s views which were not available to us when this
       order was originally filed on October 22, 2014. People v. Richardson, 2014 IL App (1st)
       113075-U. We respond briefly. We will not address the dissent’s extended criticism of
       perceived defects in the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2010)),
       the wisdom of the mandatory transfer provision of the Juvenile Court Act of 1987 (705 ILCS
       405/5-130 (West 2010)) or the ability of juveniles to waive their Miranda rights, as those
       issues have never been raised or briefed by the parties and thus are not before us.
¶ 25       As it pertains to this case, the dissent labels Richardson’s defense counsel as “missing in
       action” and “ineffective in the extreme” based primarily on the assertion that she failed to
       present evidence of Richardson’s mental capacity. Infra ¶¶ 44, 173. Such unnecessary rhetoric
       disserves the talented and dedicated lawyers who represent indigent defendants in this state.

                                                   -6-
       The record reflects that Richardson’s counsel was a member of the Homicide Task Force of the
       Cook County public defender’s office, a division reserved for the most experienced, skilled
       and well-trained lawyers. See People v. Simpson, 204 Ill. 2d 536, 574-75 (2001); Ill. S. Ct. R.
       714 (eff. Jan. 1, 2005; reserved eff. Jan. 1, 2011). At the time of the 2005 trial, Richardson’s
       counsel had been a lawyer for nearly 20 years. While even the most experienced lawyers make
       mistakes, in order to ascribe to the dissent’s views, we would have to believe that Richardson’s
       counsel made a conscious decision to abandon her client. Such an accusation, which permeates
       the dissent, has far-reaching implications for a member of the legal profession and is one we
       should hesitate to level without compelling justification.
¶ 26       But far from being ineffective, Richardson’s counsel, possessing virtually no evidence to
       work with, caused Richardson’s jury to question whether it could convict him of a lesser
       offense (which, under the circumstances of this case, it could not). The fact that defense
       counsel’s argument–in a case where the evidence established that defendant mercilessly beat
       an infant for 30 minutes inflicting injuries to her brain, virtually every major organ and
       multiple skeletal structures–caused this jury to hesitate to convict her client of first degree
       murder is a testament to counsel’s talent and resourcefulness and she does not deserve the
       harsh criticism she receives from the dissent.
¶ 27       The fundamental presumption underlying the dissent is that there was evidence available
       that would have been favorable to Richardson if only his lawyer had bothered to obtain and
       present it. An analysis of the validity of that presumption begins with our earlier opinion in this
       case. There we observed that Richardson’s ineffective assistance claim rested on two
       possibilities: (1) either his counsel, despite her many representations to the contrary to the trial
       court, failed to have him evaluated; or (2) counsel did have him evaluated, obtained
       information favorable to his defense and simply failed to use it. Richardson, 401 Ill. App. 3d at
       47. Because those matters were outside the record in Richardson’s direct appeal, we
       commented that they would be more appropriately addressed in a postconviction petition. Id. at
       48.
¶ 28       But the suggestion that matters are more appropriately addressed in a postconviction
       petition and the conclusion that the petition ultimately filed states the gist of a constitutional
       claim are two different issues. Here, despite the dissent’s emphasis on Richardson’s pro se
       status and its characterization of Richardson’s petition as “inartful” and “incomplete,” an
       examination of the petition reveals that it is remarkably cogent and replete with legal
       arguments and citation to authorities. As the face of the petition reveals, Richardson was
       assisted by another inmate in preparing the petition, and while he did not have the assistance of
       counsel, he certainly managed to file a petition several iterations removed from the bare-bones
       petitions unrepresented prisoners usually file.
¶ 29       Moreover, analysis of the substance of the petition conclusively eliminates the first
       possible basis for Richardson’s ineffective assistance claim: that his defense lawyer failed to
       have his mental capacity evaluated. Although we have excused Richardson’s failure to provide
       a verification affidavit, we cannot overlook factual omissions or supply them ourselves.
       “ ‘[W]hile a pro se petition is not expected to set forth a complete and detailed factual
       recitation, it must set forth some facts which can be corroborated and are objective in nature or
       contain some explanation as to why those facts are absent.’ ” Hodges, 234 Ill. 2d at 10 (quoting
       People v. Delton, 227 Ill. 2d 247, 254-55 (2008)). A postconviction petitioner’s failure to
       either attach the necessary affidavits, records or other evidence or explain their absence is fatal

                                                    -7-
       to a postconviction petition and “ ‘by itself justifies the petition’s summary dismissal.’
       [Citation.]” Delton, 227 Ill. 2d at 255. Richardson would certainly know whether he was
       evaluated prior to the hearing on his motion to suppress. Yet, his petition does not allege that
       he was not evaluated, nor does he provide an affidavit attesting to that fact.
¶ 30        Therefore, the viability of Richardson’s petition depends on the claim that his defense
       counsel did, in fact, have him evaluated, obtained evidence that would have been favorable to
       his defense and decided not to use it. But again, Richardson’s petition does not contain facts to
       support such a claim. As the subject of the evaluation, Richardson would have been entitled to
       obtain a copy of it. Yet, Richardson does not attach a copy of his evaluation or explain any
       attempts he made to obtain it. So in order to find that Richardson’s petition states the gist of a
       constitutional claim, we must assume that the evaluation produced evidence favorable to
       Richardson, without factual allegations or any evidence to that effect and no explanation for its
       absence. This is, again, a defect in the petition that the law does not allow us to excuse, just as
       courts do not excuse a postconviction petitioner’s failure to articulate the substance of a
       missing witness’s testimony claimed to be favorable. People v. Harris, 224 Ill. 2d 115, 142
       (2007).
¶ 31        The petition claims that defense counsel was ineffective because she failed to present
       evidence of Richardson’s mental capacity, a mantra adopted by the dissent. The unspoken
       assumption in that claim is that the evidence (presuming it existed) would have aided
       Richardson on either the motion to suppress or at trial. But the dissent does not articulate how
       defense counsel could have presented evidence of Richardson’s mental capacity (presumably
       through the testimony of the mental health professional who evaluated him) without disclosing
       and opening the door to inquiry into the remainder of that expert’s report, i.e., Richardson’s
       ability to understand and waive his Miranda rights (which was the stated purpose of the
       evaluation in the first place). See Ill. S. Ct. R. 413 (eff. July 1, 1982) (requiring defense
       disclosure of, inter alia, reports of mental health examinations). Given defense counsel’s
       repeated representations to the court that she needed additional time to have Richardson
       evaluated, it is obvious that Richardson was, in fact, evaluated and the evaluator reached
       conclusions not helpful to Richardson’s motion to suppress, thus readily explaining the lack of
       such evidence. While we do not assume that Richardson was smarter or had a higher IQ at the
       time of his suppression hearing, there is no reason to believe that he was less competent to
       understand and waive his Miranda rights at 16 than he was when he was found competent for
       sentencing at age 20. And if Richardson was capable of understanding and waiving his
       Miranda rights, it stands to reason that he was likewise capable of understanding right from
       wrong and the criminality of his conduct. Indeed, the evidence showed that on the day he killed
       his daughter, Richardson told the police and the downstairs neighbor that his daughter
       sustained injuries when she fell in the bathtub and claimed that she had bite marks on her when
       he picked her up from her mother’s apartment. Richardson’s efforts to deflect responsibility
       manifest a concomitant ability to form the requisite intent to commit first degree murder.
¶ 32        The dissent repeatedly criticizes defense counsel for failing to introduce evidence at the
       suppression hearing and at trial regarding Richardson’s “family history.” An effort by the
       defense to adduce evidence that Richardson was subjected to corporal punishment at the hands
       of his mother and that she was a drug addict would clearly have entailed evidence of matters
       collateral to both his ability to understand and waive his Miranda rights and the charges on
       trial. Richardson’s low IQ and his unfortunate upbringing do not constitute legal defenses to


                                                    -8-
       murder and the dissent does not cite any authority that so holds. Thus, Richardson was not
       entitled to a voluntary manslaughter instruction because, as the trial court correctly found, the
       brutal, prolonged beating of his daughter could not fairly be characterized as reckless conduct.
       People v. DiVincenzo, 183 Ill. 2d 239, 251 (1998) (“an involuntary manslaughter instruction is
       generally not warranted where the nature of the killing, shown by either multiple wounds or the
       victim’s defenselessness, shows that defendant did not act recklessly”); People v. Daniels, 301
       Ill. App. 3d 87, 96 (1998) (“severe and vicious beatings of helpless victims cannot be described
       by any rational jury as involuntary manslaughter”). This was not, after all, a broken arm that
       was twisted in anger or a head injury that resulted from a single blow. Richardson’s IQ and
       background were relevant to sentencing and that is where they were properly considered by the
       trial court, another undeserving target of the dissent’s unwarranted criticism.
¶ 33        The presumption underlying Richardson’s postconviction petition–that his lawyer was in
       possession of evidence regarding his mental capacity that would have been favorable to him
       and elected not to use it–is precisely the type of “fanciful” claim that is properly dismissed at
       the first stage. Hodges, 234 Ill. 2d at 16-17.
¶ 34        For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 35      Affirmed.

¶ 36       PRESIDING JUSTICE PUCINSKI, dissenting.
¶ 37       This is wrong.
¶ 38       I disagree with the majority and believe that they are wrong on the letter of the
       Post-Conviction Hearing Act as it is written and the spirit which created it.
¶ 39       This matter is before us on defendant Andre Richardson’s appeal of the trial court’s denial
       of his pro se postconviction petition at the first stage as frivolous and without merit.
¶ 40       He argues that his defense attorney was ineffective because she did not present an
       evaluation of his mental ability in support of his motion to suppress his video statement.
¶ 41       This case is a great example of the why the postconviction petition procedure as written
       and applied rings hollow.
¶ 42       Richardson, pro se, is doing what this court told him to do–he has filed a postconviction
       petition. Without assistance from any attorney he has missed several important issues that
       might be raised in his petition. “A determination as to whether trial counsel was ineffective as
       to this issue is a claim that would best be raised in a postconviction petition. Where
       information not of record is critical to a defendant’s claim, it must be raised in a collateral
       proceeding.” People v. Richardson, 401 Ill. App. 3d 45, 48 (2010) (Richardson III).
¶ 43       His defense attorney’s failure to provide an evaluation of his mental ability and family
       history for the motion to suppress was bad enough. But then she failed to provide that
       information to the jury for its deliberations. And she failed to provide that information to the
       judge to give a basis for the request for the involuntary manslaughter instruction. And because
       there was no record, no information, no evidence presented to support the involuntary
       instruction, the judge refused to give it. Finally, without any evidence presented by the defense
       about Richardson’s mental ability and family history when he was arrested at age 16, and only
       the presentence report and behavioral exam ordered by the judge after trial when he was 20, the
       judge did not have the option of considering his behavior when he was 16 at the time of the

                                                   -9-
       crime, and instead relied on information about the 20-year-old standing in front of her when it
       came to sentencing.
¶ 44       The missing defense evidence had an impact on the motion to suppress (denied), the
       request for an involuntary instruction (denied, no evidence to support it), the jury’s
       understanding of the element of the intent of the defendant in this case and on the sentence. It is
       a complete understatement to say that defense counsel was ineffective; she was missing in
       action. It is a worse understatement to say that Richardson was not prejudiced by his defense
       counsel’s mistakes because every step of the way, from the trial court, through the appellate
       court and to the supreme court, every decision has emphasized that there was “no evidence”
       and “not a scintilla of evidence” to support the defense.
¶ 45       The trial court said: “[I]f there were any–and I will emphasize any–credible evidence to
       support a reckless act I would have given the involuntary instruction.” (Emphasis added.) And:
       “There is not one scintilla of evidence that the defendant did anything but beat this child ***
       your motion for mistrial denied.” (Emphasis added.)
¶ 46       In reversing People v. Richardson, 376 Ill. App. 3d 537 (2007) (Richardson I), the supreme
       court said: “However, at the suppression hearing, defendant presented no evidence or
       argument of any mental deficiency that would render his inculpatory statement involuntary,
       and the circuit court made no findings relating thereto.” (Emphasis added.) People v.
       Richardson, 234 Ill. 2d 233, 263 (2009) (Richardson II). And: “Indeed, the issue of
       defendant’s mental capacity was not raised until sentencing.” Id. at 263 n.7. And: “After
       reviewing the entire record, we conclude that there is no evidence that defendant’s will was
       overborne.” (Emphasis added.) Id. at 265.
¶ 47       The appellate court said (on remand) in Richardson III: “[D]efense counsel offered no
       evidence to support the claim that defendant was unable to waive his Miranda rights ***.”
       (Emphasis added.) Richardson III, 401 Ill. App. 3d at 47. “There is not a scintilla of evidence
       to support a finding that defendant acted recklessly rather than knowingly and intentionally.”
       (Emphasis added.) Id. at 51. And, (on the issue of intent and admission of graphic
       photographs): “[W]e find that the trial court did not abuse its discretion in failing to give an
       involuntary manslaughter instruction because the evidence did not warrant such an
       instruction.” (Emphasis added.) Id.

¶ 48                                        Postconviction Petition
¶ 49        The Illinois Post-Conviction Hearing Act (the Act) (725 ILCS 5/122-1 et seq. (West 2010))
       provides that any person convicted of a crime may challenge the conviction or sentence where
       he can allege that a violation of the federal or state constitution has denied him a fundamental
       right. People v. Pendleton, 223 Ill. 2d 458, 471 (2006). The first step is for the circuit court to
       review the petition to see if it is “frivolous or is patently without merit” and, if so, to dismiss
       the case. 725 ILCS 5/122-2.1(a)(2) (West 2010). At this stage, the petitioner only has to
       present the gist of a constitutional claim. People v. Edwards, 197 Ill 2d 239, 244 (2001). At the
       first stage, all well-pleaded allegations are taken as true and liberally construed in favor of the
       petitioner. People v. Brooks, 233 Ill. 2d 146, 153 (2009). We review the dismissal of a petition
       at the first stage de novo. People v. Brown, 236 Ill. 2d 175, 184 (2010). A petition may be
       dismissed at the first stage only if it “has no arguable basis either in law or in fact.” People v.
       Hodges, 234 Ill. 2d 1, 11-12 (2009). A petition lacking an arguable basis in law or fact is one
       “based on an indisputably meritless legal theory or a fanciful factual allegation.” A claim

                                                   - 10 -
       completely contradicted by the record is an example of an indisputably meritless legal theory.
       Hodges, 234 Ill. 2d at 16.
¶ 50        The Act provides that any claim not raised in defendant’s original petition or in an
       amended petition is waived (725 ILCS 5/122-3 (West 2010)), and our supreme court has held
       that a claim that was not included in the postconviction petition cannot be raised for the first
       time on appeal (People v. Pendleton, 223 Ill. 2d 458, 475 (2006); People v. Jones, 213 Ill. 2d
       498, 507-08 (2004)).
¶ 51        Our supreme court has observed a low threshold for survival of a petitioner’s claims at the
       first stage, noting that most petitions at this point are drafted by defendants with little legal
       knowledge. People v. Torres, 228 Ill. 2d 382, 394 (2008). To that end, we must liberally
       construe the petition and defendant’s allegations. People v. Cruz, 2013 IL App (1st) 091944,
       ¶ 48. The allegations of the petition, taken as true and liberally construed, need only present the
       gist of a constitutional claim. People v. Harris, 224 Ill. 2d 115 (2007).
¶ 52        Further, the supreme court has explained that where a pro se defendant raises only one
       issue and could be said to have included other allegations, under our liberal construction the
       matter must be decided in defendant’s favor. In Hodges, 234 Ill. 2d at 21, the defendant filed a
       pro se postconviction petition in which he alleged ineffective assistance of counsel and
       focused entirely on his self-defense theory. The State argued he made a choice of what to
       appeal and should be held to it. The supreme court said the petition “could be said to have
       included allegations regarding ‘unreasonable belief’ second degree murder” and found that the
       denial of the petition as frivolous and without merit because “defendant’s legal theory of
       ineffective assistance was not indisputably meritless.” Hodges, 234 Ill. 2d at 21-22.
¶ 53        Beginning with our de novo review (see People v. Brown, 236 Ill. 2d 175, 184 (2010) (“The
       summary dismissal of a postconviction petition is reviewed de novo.”)), we look to the entire
       record to see if Richardson’s allegation that his defense counsel was ineffective for failing to
       provide evidence of his mental ability to the attention of the court in his motion to suppress was
       reasonable. It is apparent that the failure to provide the evidence for the motion to suppress had
       a critical and damaging effect on the motion to suppress because without it the court had no
       evidence against which to weigh the voluntariness of his confession in the face of police abuse,
       and the appellate court had no evidence against which to weigh his waiver of his Miranda
       rights. In addition, looking at the entire record it is clear that the missing evidence impacted
       significantly and negatively on the defense theory that there was no intent to murder, the
       motion for a directed finding, the request for an involuntary manslaughter instruction, the
       motion for a mistrial and on sentencing. Taken as a whole, the record demonstrates clearly that
       defense counsel’s failure at one point had a disastrous ripple effect on the entire trial.
¶ 54        Going to Richardson’s claim that his counsel was ineffective because she did not perfect
       the argument on the motion to suppress with evidence that his confession was not voluntary, it
       is clear that the supreme court and appellate court did in fact consider this matter and ruled
       against Richardson; however, it is also clear that Richardson’s proof of this fact is de hors the
       record and cannot be brought to light without the evidentiary hearing at the second stage of this
       petition, which is what this court told him to do.
¶ 55        First, Richardson’s allegations in his petition must be taken as true unless rebutted by the
       record, which they are not. Brown, 236 Ill. 2d at 189 (quoting People v. Coleman, 183 Ill. 2d
       366, 385 (1998)). Here the record is crystal clear that defense counsel did not present any


                                                   - 11 -
       evidence of his mental ability. And, it is also clear that his only evidence of counsel’s
       ineffective performance is outside the record in this case.
¶ 56        Recognizing that Richardson is exactly the kind of defendant the supreme court was
       considering in Torres, 228 Ill. 2d 382, i.e., an uneducated, immature defendant with limited
       legal knowledge, and overlapping that with the fact that the Act itself prohibits any new claims
       on appeal of the dismissal of his first-stage petition, we see that the Act has effectively created
       a trap for the Richardsons of our state. We are, in effect, saying: “Do it yourself without any
       help, and do it right because if you blow it on the original petition your petition will be tossed
       out. We won’t tell you that you can ask to amend your petition, and you won’t get a lawyer to
       help you amend it.” And then, to make matters worse–if they could be–we require the same
       judge who ruled against the defendant every step of the way to decide if the petition is
       frivolous and without merit.
¶ 57        Our supreme court has correctly pointed out that there is no constitutional guarantee of the
       right to a collateral action against a conviction, nor is there a right to an attorney if such action
       is permitted by statute, even when the issue itself is ineffective assistance of counsel. See
       People v. Ligon, 239 Ill. 2d 94 (2010). However, the Ligon court also held that “where *** the
       record is insufficient because it has not been precisely developed for the object of litigating a
       specific claim of ineffectiveness raised in the circuit court, thereby not allowing both sides to
       have an opportunity to present evidence thereon, such a claim should be brought on collateral
       review rather than direct appeal.” Ligon, 239 Ill. 2d at 105 (citing People v. Bew, 228 Ill. 2d
       122, 134 (2008), citing Massaro v. United States, 538 U.S. 500, 504-06 (2003)).
¶ 58        So, our supreme court has said that matters outside the record must be brought in a
       postconviction petition. And, that under the Act as it is written, the defendant does not get an
       attorney to help at the first stage. That does not mean that the Act as written is right. The Act, to
       use Justice Freeman’s term (used considering the Act in another context) is a “gotcha” (see
       People v. English, 2013 IL 112890, ¶ 55 (Freeman, J., specially concurring, joined by Burke,
       J.)).
¶ 59        The pro se petition “ ‘is not expected to set forth a complete and detailed factual recitation,
       it must set forth some facts which can be corroborated and are objective in nature or contain
       some explanation as to why those facts are absent.’ ” People v. Hodges, 234 Ill. 2d 1, 10 (2009)
       (quoting People v. Delton, 227 Ill. 2d 247, 254-55 (2008)). The pro se petition can be
       dismissed as frivolous and without merit “only if the petition has no arguable basis either in
       law or in fact.” Hodges, 234 Ill. 2d at 12.
¶ 60        This petition is not frivolous. It has merit. My colleagues on the majority are ignoring the
       obvious. Defense counsel was ineffective. The trial court, the appellate court and the supreme
       court all referenced the fact that no evidence of his mental ability was presented. And appellate
       counsel was equally ineffective for failing to raise several significant issues that should have
       been raised. Richardson’s petition should be allowed to go to the second stage with an attorney
       who can help him amend his petition to identify all the ways this trial went wrong.
¶ 61        It is no consolation that Richardson has the legal ability to file a successive petition, since
       in order to do that he will need leave of court, under tighter standards. 725 ILCS 5/122-1(f)
       (West 2010). This is an unlikely possibility, since, again, it has to go to the same judge who
       denied the first petition and ruled against Richardson during the trial.
¶ 62        It is ironic that this judge in particular should find this petition frivolous and without merit
       since she so convincingly repeated that there was no evidence presented by the defendant to

                                                    - 12 -
       support his case. If there was no evidence presented by defense counsel, yet there were
       findings four years later in his presentence evaluation as to his mental ability, the defense was
       at least arguably ineffective. “At the first stage of proceedings under the Act, a petition alleging
       ineffective assistance of counsel may not be summarily dismissed if (i) it is arguable that
       counsel’s performance fell below an objective standard of reasonableness and (ii) it is arguable
       that the defendant was prejudiced.” People v. Cathey, 2012 IL 111746, ¶ 23 (citing Hodges,
       234 Ill. 2d at 17). I believe it is more than arguable that defense counsel’s performance fell
       below an objective standard of reasonableness and it is clearly arguable that the defendant was
       prejudiced by this ineffective representation.
¶ 63        And, let us not forget that a ruling on the initial postconviction petition has a res judicata
       effect with respect to all claims that were raised or could have been raised in the petition.
       People v. McDonald, 364 Ill. App. 3d 390, 392-93 (2006). The Act provides that any claim of
       substantial denial of constitutional right not raised in a defendant’s original postconviction
       petition is waived. 725 ILCS 5/122-3 (West 2010).
¶ 64        So, a defendant like Richardson is expected to roll his constitutional dice. He gets one roll.
       This is Illinois’s constitutional equivalent of Sky Masterson’s all-or-nothing-roll in Guys and
       Dolls: With the system taking the place of the house on this roll, the odds are way in favor of
       the house. And this is a country, and a state, in which our fundamental guiding principle is that
       even bad guys have rights. More bluntly, it is a constitutional craps game.
¶ 65        What is shocking is that the first-stage petition, usually prepared pro se by the defendant, is
       the linchpin for the whole postconviction procedure, and it is so totally susceptible to the traps
       of the Act.
¶ 66        With 96,000 attorneys in Illinois, it is hard to believe that none of them are able and willing
       to provide pro bono assistance at this first stage. Recognizing that the State Appellate Defender
       is already overburdened, it is clear that no one wants to put more responsibility on that office.
       Yet, as with this case, once the first-stage petition was tossed, the State Appellate Defender
       was appointed anyway to represent Richardson on the appeal of that order. Now, however,
       their hands are tied to the petition that Richardson so inartfully and incompletely prepared.
       Richardson could never have been expected to challenge his defense attorney for
       ineffectiveness on other matters, nor could he be reasonably expected to challenge his
       appellate attorney for the continuation of that ineffectiveness. Our state promises a hearing on
       his constitutional issues without any meaningful way for most pro se petitioners to get there.
       The Act, as it is written, is not working.

¶ 67                                          Procedural History
¶ 68       This postconviction petition should be allowed to proceed to the second stage because it
       states the gist of a constitutional issue and this court told Richardson to do it this way.
¶ 69       After remand from the supreme court, our colleagues in the First District said:
                “Whether an evaluation was in fact completed and what the results of that evaluation
                might be are matters outside the record in this case. *** A determination as to whether
                trial counsel was ineffective as to this issue [failure to present evidence of an evaluation
                at the suppression hearing] is a claim that would best be raised in a postconviction
                petition. Where information not of record is critical to a defendant’s claim, it must be
                raised in a collateral proceeding.” Richardson III, 401 Ill. App. 3d at 48.


                                                    - 13 -
¶ 70       A brief review of the procedural history of this case is needed to understand why I feel this
       dissent is necessary.
¶ 71       Richardson was arrested in February 2001. He was found guilty of murder in the death of
       his one-year-old daughter in a jury trial in January 2005.
¶ 72       He filed a direct appeal and raised four issues, discussed below.
¶ 73       The appellate court reversed on the question of whether his confession was voluntary
       because he had been injured while in police custody, but it did not decide the other three issues.
       Richardson I, 376 Ill. App. 3d 537.
¶ 74       The State was granted leave to appeal and the Illinois Supreme Court reversed the appellate
       court on the voluntariness of the confession based on his injury while in police custody and
       remanded to this court to consider the remaining three issues. Richardson II, 234 Ill. 2d 233.
¶ 75       The appellate court, in Richardson III, 401 Ill. App. 3d 45, affirmed the trial court on the
       three remaining issues, finding: (1) trial counsel’s failure to call an expert during the
       suppression hearing concerning Richardson’s mental impairment and its effect on his ability to
       waive his Miranda rights did not fall below an objective standard of reasonableness; (2)
       defendant was not entitled to a jury instruction in involuntary manslaughter, and (3) the trial
       court’s admission of 27 graphic photos of the dead child depicting her internal injuries was not
       an abuse of discretion.
¶ 76       There was no further appeal on those three issues.
¶ 77       Richardson then filed a pro se postconviction petition alleging ineffective assistance of
       counsel for failure to provide an evaluation to support the motion to suppress where his mental
       disability affected his ability to waive his Miranda rights.
¶ 78       The trial court denied the postconviction petition as frivolous and without merit.
¶ 79       But remember, the supreme court heard the question of the confession as to its
       voluntariness because of his injury while in police custody. The supreme court did not consider
       whether the failure to provide an evaluation affected his ability to knowingly waive his
       Miranda rights because the appellate court, in Richardson I, did not consider that question. Nor
       did the supreme court decide on the issue of the involuntary manslaughter instruction, since it
       was not before that court. And while the appellate court on remand did consider these issues
       and ruled against the defendant, it was that very court that told Richardson to file a
       postconviction petition because the proof of his allegations is not in the record and so can only
       be determined in a collateral proceeding after an evidentiary hearing.
¶ 80       Richardson appealed the denial of the postconviction petition and the State Appellate
       Defender was appointed to represent him.
¶ 81       On appeal the majority would affirm the denial of the postconviction petition.

¶ 82                           Ineffective Assistance of Defense Counsel
¶ 83       “To prevail on a claim of ineffective assistance of counsel, a defendant must demonstrate
       that counsel’s performance was deficient and that the deficient performance prejudiced the
       defendant. [Citation.] More specifically, a defendant must show that counsel’s performance
       was objectively unreasonable under prevailing professional norms and that there is a
       ‘reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceeding would have been different.’ ” Cathey, 2012 IL 111746, ¶ 23 (quoting Strickland v.
       Washington, 466 U.S. 668, 694 (1984)); U.S. Const., amend. VI.

                                                   - 14 -
¶ 84       In Richardson’s case the defense attorney failed to provide evidence of his mental capacity
       or family environment. At the suppression hearing this evidence would have been important
       for the judge to consider. During the trial this evidence would have been significant for the jury
       to consider in evaluating his behavior and whether the State had proved the element of intent
       on the first degree murder charge. In the instruction phase this evidence was fundamental to the
       request for the involuntary manslaughter instruction. There was no strategic purpose for failing
       to provide this evidence. See, e.g., People v. Diaz, 2014 IL App (1st) 123400-U, ¶ 22; People
       v. McPhee, 256 Ill. App. 3d 102, 110-11 (1993). I am persuaded by the reasoning in Diaz, that
       where such evidence “provides the strongest defense to the State’s case, the defendant has
       shown that his counsel provided objectively unreasonable assistance.” Diaz, 2014 IL App (1st)
       123400-U, ¶ 22; see Nulle v. Krewer, 374 Ill. App. 3d 802, 806 n.2 (2007) (although opinion is
       unpublished, the court is free to deem it persuasive). In this case the defense was lack of intent
       to murder. Clearly his mental ability and family history provide compelling evidence to
       support the defense theory. Leaving it out cannot be strategic.
¶ 85       My colleagues on the appellate court on remand in Richardson III said that they would not
       speculate about the evidence that was not there. However, we have the fact that four years after
       the crime, in 2005, Richardson was evaluated and found to be have “a full scale IQ of 61,
       which falls within the extremely low range of intellectual functions and ranks him in the 0.5th
       percentile,” and that he was “in the upper echelon of mild mental retardation” and had a
       third-grade reading level after four years of special education while incarcerated at the Cook
       County department of corrections (CCDOC). Can anyone really believe that any evaluation
       done in 2001, four years earlier, would have shown him to be less mildly mentally retarded, or
       have a higher IQ, or know how to read better? We are not supposed to leave common sense at
       the door.
¶ 86       The second prong of the Strickland test is whether the defendant was prejudiced by the
       ineffective assistance of counsel. To establish prejudice “[t]he defendant must show that there
       is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceeding would have been different. A reasonable probability is a probability sufficient to
       undermine confidence in the outcome.” Strickland, 466 U.S. at 694. For Richardson, that
       reasonable probability is shown from a number of facts from his trial: (1) in denying the
       motion to suppress the court found there was no evidence to support Richardson’s claim that
       his video statement was the result of the physical abuse at the police station; (2) in denying the
       motion for a directed finding the court had no evidence on which to evaluate the State’s proof
       of Richardson’s intent to murder beyond a reasonable doubt; (3) in denying the involuntary
       manslaughter instruction the court specifically found that there was no evidence to support
       recklessness; (4) the jury itself sent out a note asking if it could consider a lesser offense; (5) in
       sentencing the court had no evidence presented by the defense to consider when weighing the
       culpability of the 16-year-old offender arrested in 2001 as compared to the 20-year-old
       defendant on trial in 2005; (6) the supreme court had no evidence to support a finding that the
       confession was involuntary; (7) the appellate court had no evidence to support an involuntary
       instruction; and (8) the appellate court had no evidence to support defendant’s argument that
       his mental impairment affected his ability to waive his Miranda rights.
¶ 87       This cascade of events demonstrates prejudice to the defendant because of defense
       counsel’s failure to provide evidence of his mental ability and family history.



                                                    - 15 -
¶ 88       I believe Richardson has met both prongs of the Strickland test.

¶ 89                                        Postconviction Traps
¶ 90        The appellate court in Richardson III told him that a postconviction petition was the way to
       get the failure of his defense counsel to provide an evaluation of his mental condition in the
       suppression hearing considered since it would require dealing with evidence that was outside
       the record.
¶ 91        And Richardson, pro se, followed the court’s advice. Only he did not raise other defects in
       the defense which bolstered his claim that his constitutional right to effective assistance of
       counsel had been violated in his pro se postconviction petition; for example, the fact that the
       missing evaluation had a significant impact on not only the motion to suppress his confession
       but also and perhaps more importantly on his defense to the element of intent to murder, on the
       matter of the trial court’s refusal of an involuntary manslaughter instruction and later on
       sentencing. Nor could he have known that his appellate counsel was also ineffective for not
       raising these and other matters.
¶ 92        Then after the pro se petition was denied, the court appointed an attorney to represent him
       on the appeal of the denial of the petition, but it is already too late because this appellate
       counsel is stuck with the petition he filed, not the one he could have filed if he had been given
       an attorney to help him prepare and/or amend his postconviction petition in the first place.
¶ 93        More seriously, this attorney cannot now add to his petition the ineffective assistance of
       appellate counsel in the direct appeal.
¶ 94        Richardson is caught in Illinois criminal justice’s postconviction trap and he is being
       denied justice, access to justice and any sort of fair play by the rules that are in place today.
¶ 95        We have the resources to appoint an attorney to assist him in appealing the denial of a
       pro se petition that he messed up. But we deny him the attorney to get the petition right in the
       first instance.
¶ 96        That is fundamentally unfair, but it is particularly vexing when you consider: (1) our
       absolute belief that every trial should be fair; (2) incarcerated defendants who are preparing
       pro se postconviction petitions are totally at the mercy of their prison situation and literally
       cannot just go to the law library when they want, or get assistance in prison; and (3) may be,
       like Richardson, a person of limited education and limited intelligence.
¶ 97        The problem is that Richardson, now about 29, is no longer the skinny child he was at trial.
       And, his progress in reading while he was at Cook County jail for four years waiting trial
       indicates that by the age of 29, if he was allowed to continue with any kind of school in prison,
       he will be more articulate and hopefully have a higher reading level: all of which will make it
       much harder to see the child-father that was actually arrested in 2001 and on trial in 2005.
       Richardson acting pro se is in no position to evaluate all the parts of his trial below or his direct
       appeal and is stopped by the supreme court ruling in his case from re-arguing the voluntariness
       of his confession.
¶ 98        If Richardson is not allowed to go forward with this pro se postconviction petition, to the
       second stage where he will be appointed an attorney to amend his petition, his only remaining
       remedy will be to seek permission to file a successive postconviction petition, which is a much
       steeper climb.



                                                    - 16 -
¶ 99        For all of the reasons above and below, I strongly believe that Richardson should be
        allowed to proceed to the second stage, be assigned an attorney and be allowed to file an
        amended postconviction petition.
¶ 100       Trying to find your way through the legal complications is daunting enough for qualified
        and skilled appellate attorneys; expecting pro se defendants to do it is just paying lip service to
        the whole notion of postconviction petitions: the law says they are entitled to file one, but the
        system tells them that when they do not do it exactly right: “Oh well, too bad, you’re out of
        luck.” This is not access to justice.

¶ 101                                          Facts of the Case
¶ 102        Andre Richardson was found guilty by a jury of the first degree murder of his daughter,
        Diamond. The one-year-old child suffered multiple serious injuries from Richardson and died
        at about 11:45 p.m. on February 9, 2001. Richardson was arrested at 3:30 p.m. on February 9,
        2001 and charged with child abuse. He was held at the police station until about 7:30 p.m.,
        when he was questioned by detectives. It is uncontradicted that between his arrest and 7:30
        p.m. he was injured at the hands of police personnel in the police lockup resulting in a visibly
        black and swollen left eye. He was 16 at the time. His mother was called to the station at about
        5 p.m.; she saw him and saw his eye was not injured but was not allowed to talk him. She was
        told she had to go home and bring proof of his age. When she returned she was not allowed to
        talk with him, but she did see him and observed the injury to his eye. When Detective Zalatoris
        saw Richardson at about 7 p.m. he saw the injury to his eye but did not inquire about it or do
        anything about it. Youth officer Nolan saw Richardson about 7:30 or 8 p.m. and saw that his
        left eye was swollen, that he was still with arresting officer Hayes, and that the mother was at
        the station. Nolan did not do anything about Richardson’s eye injury. The police department’s
        Office of Professional Standards (OPS) had been called and was beginning its investigation of
        the injury to the juvenile; however, OPS was not allowed to talk to Richardson. Nolan gave the
        defendant his Miranda warnings; however, there is no signed waiver from the 16-year-old or
        his mother. Nolan called felony review and told Richardson he could be tried as an adult but
        did not tell him what the charge would be. Detectives O’Connell and Zalatoris along with
        youth officer Nolan and the defendant’s mother saw Richardson at about 9:08 p.m. The police
        questioned him for about an hour, all noticing his visibly injured eye. Youth officer Nolan read
        the Miranda warnings again. Again, no written waiver was obtained from Richardson or his
        mother. No one told Richardson what the possible charges might be. Detective Zalatoris
        testified that the mother did not talk to Richardson before the actual questioning that began at
        9:08 p.m. At that time the detectives and youth officer questioned Richardson for about an
        hour. The mother was present for this session. It was after the questioning that she was left
        alone with her son.
¶ 103        At 10 p.m. Assistant State’s Attorney Heil arrived and talked to Detectives O’Connell and
        Zalatoris and youth officer Nolan. Heil then went to the hospital to check on the condition of
        Diamond. He learned that Diamond died at about 11:45 p.m.
¶ 104        At 12:28 a.m. on February 10, 2001 Heil returned to Area 1 and began questioning
        Richardson. Richardson’s mother, Detective O’Connell and youth officer Nolan were present.
        Heil testified that he gave Richardson his Miranda warnings, but again there is no written
        waiver; that he took no notes; that he told the defendant he could be charged as an adult
        because of the seriousness of the matter; and that the officers left at that time. Heil did not tell

                                                     - 17 -
        the defendant that he would be charged with murder, although he did tell the defendant that his
        child had died. Although the defendant’s mother testified that Nolan grabbed her, pushed her,
        shouted at her, called her a “bitch” and told her to shut up, youth officer Nolan testified that he
        did none of those things and that he did not tell Richardson that he would be charged with child
        endangerment, that he could go home if he talked, or that he would never go home.
¶ 105       At 9:27 a.m. on February 10, 2001 Richardson gave a video statement to Heil, at which his
        mother and youth officer Nolan were present. Richardson and his mother both signed the
        consent to video the statement, but that consent does not include Miranda waivers. Richardson
        was led through his Miranda warnings in the video statement and agreed that he understood
        each of them; however his mother was not asked if she agreed, and did not speak up in
        disagreement during the video.
¶ 106       Richardson had by then been in custody since 3:30 p.m. the day before and had a
        significant injury to his eye.

¶ 107                                  Automatic Transfer to Adult Court
¶ 108       There is another significant and troubling aspect of this case.
¶ 109       The State’s Attorney chose to charge Richardson with first degree murder.
¶ 110       This is the State’s Attorney’s prerogative, and in 2001 under Illinois law, once a juvenile
        age 16 was charged with first degree murder, he or she was automatically transferred to adult
        court.
¶ 111       This means that all of the discretion is with the State’s Attorney as to the charge, before the
        State’s Attorney has ANY information about the juvenile.
¶ 112       Unlike the permissive transfer provisions, which require a hearing before a juvenile judge
        who will take evidence into consideration in deciding whether the juvenile should be
        transferred to adult court, the mandatory transfer act has no such oversight by anyone. A
        State’s Attorney for whatever reason can decide the charge and the juvenile is completely and
        effectively at the mercy of the adult system from that moment forward. There are no published
        rules or protocols for the charging decision, there is no judicial review and there is no appeal.
¶ 113       Much has been written about the difference between juveniles and adults. And no one
        denies that juveniles commit heinous crimes. Even in this case no one denies that Richardson
        inflicted terrible injuries to his daughter which led to her death.
¶ 114       There are two recent developments that may change this landscape.
¶ 115       As recently as October 2014 the Illinois Supreme Court upheld the constitutionality of the
        mandatory juvenile transfer provision, although reluctantly, in People v. Patterson, 2014 IL
        115102, with a strong dissent from Justice Theis. In recognizing modern research showing the
        impact that juveniles’ youth has on their judgment and actions, our supreme court wrote: “We
        do, however, share the concern expressed in both the Supreme Court’s recent case law and the
        dissent in this case over the absence of any judicial discretion in Illinois’s automatic transfer
        provision. While modern research has recognized the effect that the unique qualities and
        characteristics of youth may have on juveniles’ judgment and actions (see, e.g., Roper, 543
        U.S. at 569-70; [citation]), the automatic transfer provision does not. Indeed, the mandatory
        nature of that statute denies this reality. Accordingly, we strongly urge the General Assembly
        to review the automatic transfer provision based on the current scientific and sociological


                                                    - 18 -
        evidence indicating a need for the exercise of judicial discretion in determining the appropriate
        setting for the proceedings in these juvenile cases.” Patterson, 2014 IL 115102, ¶ 111.
¶ 116       And, while Patterson was working its way through the courts, the Illinois legislature was
        considering House Bill 4538, legislation that would eliminate automatic transfers and require a
        hearing before a judge before a transfer to adult court could be made.
¶ 117       In an important move, House Bill 2404 (98th Ill. Gen. Assem., House Bill 2404, 2013
        Sess.) was recently signed into law, directing 17-year-olds charged with felony crimes to be
        tried in juvenile courts where rehabilitation is the goal.
¶ 118       This movement away from automatic transfers has the support of the Campaign for Youth
        Justice and the John Howard Association, and automatic transfers have been researched
        thoroughly and disapprovingly by the Illinois Juvenile Justice Initiative in their work,
        Automatic Adult Prosecution of Children in Cook County, in which the authors state: “More
        than 30 years’ of studies have consistently demonstrated that categorical treatment of children
        as adults prevents rehabilitation and positive development, fails to protect public safety and
        yields profound racial, ethnic and geographic disparities.” Automatic Adult Prosecution of
        Children in Cook County, Illinois. 2010-2012 (Juv. Just. Initiative, Evanston, Ill.), Apr. 2014,
        at 3, available at http://jjustice.org/wordpress/wp-content/uploads/Automatic-Adult-
        Prosecution-of-Children-in-Cook-County-IL.pdf (hereinafter Automatic Adult Prosecution).
        While this research focused on the years 2010 to 2012, it showed a troubling pattern of racial
        disproportion in Cook County in automatic transfer cases. One is left to wonder if the racial
        disproportion from l982, the year that automatic transfers went into effect, to 2010 was any less
        significant or troubling. See The Consequences Aren’t Minor (Campaign for Youth Just.),
        Mar. 2007, available at http://www.campaignforyouthjustice.org/images/nationalreports/
        consequencesarentminor/CFYJNR_ConsequencesMinor.pdf; In Their Own Words: Young
        People’s Experiences in the Criminal Justice System and Their Perceptions of Its Legitimacy
        (John Howard Ass’n of Illinois), Dec. 6, 2014, available at http://thejha.org/words; John Maki,
        OP-ED: It’s Time to Abolish Automatic Transfer (Juv. Just. Info. Exchange), Apr. 9, 2014,
        available at http://jjie.org/op-ed-its-time-to-abolish-automatic-transfer/.
¶ 119       Changing the law for future cases will not help Richardson; however, it is still important to
        note that there are many juveniles who committed crimes and were automatically transferred to
        adult court under the old law. We can only hope that in a manner consistent with the recent
        reviews of adult cases, State’s Attorneys across the state will review their automatic transfer
        cases to see which, if any, in the wake of new understanding of juvenile behavior merit a
        review, and that courts will view the opportunity to take a fresh look at those cases as a chance
        to heed the lessons of science and apply them in the spirit of justice.
¶ 120       Richardson was charged with murder as an adult under section 5-130 of the Juvenile Court
        Act (705 ILCS 405/5-130 (West 2010)): “Excluded jurisdiction. (1)(a) The definition of a
        delinquent minor under Section 5-120 of this Article shall not apply to any minor who at the
        time of an offence was at least 15 years of age and who is charged with *** first degree murder
        ***. These charges and all other charges arising out of the same incident shall be prosecuted
        under the criminal laws of this State.”
¶ 121       “Illinois has one of the most extreme ‘automatic’ prosecutorial transfer mechanisms. Most
        states require an individualized hearing either in juvenile court or a ‘reverse waiver’ hearing in
        adult court to try a child as an adult. Illinois, however, has no ‘safety valve,’ no hearing in
        either juvenile or adult court to review whether trial in adult court is appropriate in an

                                                    - 19 -
        individual case. Only 14 states use such an extreme process to make this critical decision
        without any safety valves. In Illinois, a child is transformed into an adult through the mere
        filing of a charge, and the child remains stuck in adult court with no legal mechanism to trigger
        a hearing to consider his/her background to determine the appropriateness of adult court
        jurisdiction.” Automatic Adult Prosecution, at 9.
¶ 122        While the automatic transfer law has been held constitutional by the Illinois Supreme Court
        in Patterson, People v. J.S., 103 Ill. 2d 395, 405 (1984), and People v. M.A., 124 Ill. 2d 135,
        147 (1988), even with the evolving United States Supreme Court attitudes toward juveniles,
        we are still literally stuck with Patterson, J.S. and M.A. even while admitting that widely
        respected research would and probably should lead to a different result. This was the dilemma
        in People v. Willis, 2013 IL App (1st) 110233, a case in which I participated. There we
        acknowledged that the law is moving slowly toward revisiting the constitutionality of
        automatic transfer, while also admitting that as long as our supreme court maintains its views
        we are powerless to do otherwise.

¶ 123                                                 Youth
¶ 124       As recently as September 2014, the appellate court, in People v. Sanders, 2014 IL App
        (1st) 121732-U, quoted extensively from Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455
        (2012), and related cases, Graham v. Florida, 560 U.S. 48 (2010), and Roper v. Simmons, 543
        U.S. 551 (2005). Although Sanders is unpublished and not precedential, I am persuaded by its
        discussion of the Roper-Graham-Miller scientific and sociological principles.
¶ 125       Sanders was 17 when he was charged with murder and attempt murder and was sentenced
        to consecutive sentences. He brought several challenges to his sentence, including the second
        successive postconviction petition that is the subject of the appellate court’s Rule 23 order. In
        the process of challenging his consecutive sentences, Sanders also challenged the lengthy
        sentence he received–40 years for the murder and 30 years each for the two attempted murders
        for a total of 100 years–as unacceptable under the eighth amendment.
¶ 126       The appellate court wrote:
                “In Miller, the United States Supreme Court explained at length the special concerns
                that arise whenever a court sentences a juvenile offender. First, the [Supreme] Court
                interpreted the holdings of Graham and Roper v. Simmons, 543 U.S. 551 (2005):
                         ‘Roper and Graham establish that children are constitutionally different from
                     adults for purposes of sentencing. Because juveniles have diminished culpability
                     and greater prospects for reform, we explained, they are less deserving of the most
                     severe punishments. [Citation.] Those cases relied on three significant gaps
                     between juveniles and adults. First, children have a lack of maturity and an
                     underdeveloped sense of responsibility, leading to recklessness, impulsivity, and
                     heedless risk-taking. [Citation.] Second, children are more vulnerable … to
                     negative influences and outside pressures, including from their family and peers;
                     they have limited contro[l] over their own environment and lack the ability to
                     extricate themselves from horrific, crime-producing settings. [Citation.] And third,
                     a child’s character is not as well formed as an adult’s; his traits are less fixed and his
                     actions less likely to be evidence of irretrievabl[e] deprav[ity]. [Citation.]



                                                      - 20 -
                   Our decisions rested not only on common sense–on what “any parent
               knows”–but on science and social science as well. [Citation.] In Roper, we cited
               studies showing that [o]nly a relatively small proportion of adolescents who engage
               in illegal activity develop entrenched patterns of problem behavior. [Citation]
               (quoting Steinberg & Scott, Less Guilty by Reason of Adolescence: Developmental
               Immaturity, Diminished Responsibility, and the Juvenile Death Penalty, 58 Am.
               Psychologist 1009, 1004 (2003)). And in Graham, we noted that developments in
               psychology and brain science continue to show fundamental differences between
               juvenile and adult minds–for example, in parts of the brain involved in behavior
               control. [Citation.] We reasoned that those findings–of transient rashness,
               proclivity for risk, and inability to assess consequences–both lessened a child’s
               moral culpability and enhanced the prospect that, as the years go by and
               neurological development occurs, his deficiencies will be reformed. [Citation.]
               Roper and Graham emphasized that the distinctive attributes of youth diminish the
               penological justifications for imposing the harshest sentences on juvenile
               offenders, even when they commit terrible crimes. Because “[t]he heart of the
               retribution rationale” relates to an offender’s blameworthiness, the case for
               retribution is not as strong with a minor as with an adult. [Citations.] Nor can
               deterrence do the work in this context, because the same characteristics that render
               juveniles less culpable than adults–their immaturity, recklessness and impetuosity
               – make them less likely to consider potential punishment. [Citation.] Similarly,
               incapacitation could not support the life-without-parole sentence in Graham:
               Deciding that a juvenile offender forever will be a danger to society would require
               mak[ing] a judgment that [he] is incorrigible–but incorrigibility is inconsistent with
               youth. [Citation.] And for the same reason, rehabilitation could not justify that
               sentence. Life without parole forswears altogether the rehabilitative ideal.
               [Citation.] It reflects an irrevocable judgment about [an offender’s] value and place
               in society, at odds with a child’s capacity for change. [Citation.]’ ” (Internal
               quotation marks omitted.) Sanders, 2014 IL App (1st) 121732-U, ¶ 26 (quoting
               Miller v. Alabama, 567 U.S. ___, ___, 132 S. Ct. 2455, 2464-65 (2012)).
¶ 127   The appellate court continued:
               “The Miller court then applied its observations to the case on appeal:
                   ‘Of special pertinence here, we insisted in these rulings that a sentence have the
               ability to consider the “mitigating qualities of youth.” [Citation.] Everything we
               said in Roper and Graham about that stage of life also appears in these decisions.
               As we observed, youth is more than a chronological fact. [Citation.] It is a time of
               immaturity, irresponsibility, impetuousness[,] and recklessness. [Citation.] It is a
               moment and condition of life when a person may be most susceptible to influence
               and to psychological damage. [Citation.] And its signature qualities are all
               transient. [Citation.] Eddings is especially on point. There, a 16-year-old shot a
               police officer point-blank and killed him. We invalidated his death sentence
               because the judge did not consider evidence of his neglectful and violent family
               background (including his mother’s drug abuse and his father’s physical abuse) and
               his emotional disturbance. We found that evidence particularly relevant–more so
               than it would have been in the case of an adult offender. [Citation.] We held: “[J]ust


                                               - 21 -
                    as the chronological age of a minor is itself a relevant mitigating factor of great
                    weight, so must the background and mental and emotional development of a
                    youthful defendant be duly considered” in assessing his culpability. [Citation.]’ ”
                    (Internal quotation marks omitted.) Sanders, 2014 IL App (1st) 121732-U, ¶ 27
                    (quoting Miller, 567 U.S. at ___, 132 S. Ct. at 2467).
¶ 128       The appellate court found that the trial court did not consider the special circumstances of
        youth that often make lengthy sentences particularly inappropriate for youthful offenders, and
        found that Sanders showed he had a “reasonable probability” of a shorter sentence “if the trial
        court [had] correctly understood the eighth amendment as it applie[d] to the punishment of
        juvenile offenders.” Sanders, 2014 IL App (1st) 121732-U, ¶ 30. The case was remanded for
        resentencing.
¶ 129       The appellate court appears to have put the Roper-Graham-Miller cases in a special
        compartment where offenders like Richardson cannot use the same logic to show that his
        attorney was ineffective for failing to provide any evidence of his culpability based on his
        mental ability, his family or social history, his youth, or other factors. The
        Roper-Graham-Miller cases are called sentencing cases, but they are really about culpability.
        If their analysis depends on evidence of youthfulness and its effects, then what can we say
        about a defense attorney who provides NO EVIDENCE WHATSOEVER about a defendant’s
        youthfulness and its effects? That evidence was crucial in determining Richardson’s
        culpability. Surely, leaving it out was ineffective assistance of counsel and could not have been
        strategic.

¶ 130                                        Motion to Suppress
¶ 131       Richardson filed a motion to suppress his video statement as involuntary as a result of
        police coercion. The motion was denied. On direct appeal the issue was raised again along with
        three others, and the appellate court reversed and remanded on that issue. Richardson I, 376 Ill.
        App. 3d 537. The supreme court allowed the State to appeal and reversed the appellate court,
        ruling that the video confession was voluntary and not coerced. The supreme court remanded
        back to the appellate court for consideration of the remaining three issues: (1) that he received
        ineffective assistance of counsel; (2) the trial court erred in refusing to instruct the jury on the
        lesser-included offense of involuntary manslaughter; and (3) he was denied a fair trial when
        autopsy photographs were published to the jury and sent to the jury room during deliberations.
        The appellate court on remand affirmed on all three of those remaining issues, stating that there
        was no evidence in the record to support his claim on the ineffective assistance of counsel and
        the involuntary manslaughter instruction issues. The appellate court affirmed on the
        photographs, saying they were there to show intent; however, without the evidence of his
        mental ability the intent shown by the photographs becomes another matter of ineffective
        assistance of counsel and the failure of the appellate counsel to frame it that way is another
        example of the ineffective assistance of appellate counsel.
¶ 132       In his direct appeal Richardson argued that he was denied his right to effective assistance of
        counsel where counsel failed to offer expert testimony concerning his mental impairment
        during the motion to suppress hearing. His defense attorney argued the issue of his mental
        ability in the motion to suppress, in the motion to reconsider the denial of the motion to
        suppress, in the motion for a new trial and in the motion to reconsider the denial of a new trial.


                                                     - 22 -
¶ 133       However, his defense attorney provided no evidence or testimony about his mental
        capacity in relation to the motion to suppress, or even later in the trial as to the element of
        intent.
¶ 134       His appellate counsel did not frame any of those issues in terms of ineffective assistance of
        defense counsel.

¶ 135                           Confession, Motion to Suppress, Voluntariness
¶ 136        His first claim on appeal was based on the fact that his attorney, although asking for several
        continuances to obtain an expert evaluation of the defendant, never produced the evaluation, or
        expert testimony at the hearing on the motion to suppress.
¶ 137        His claim is bolstered by the fact that the presentence investigation ordered by the court
        after the trial and before sentencing identified several factors of concern: (1) he had no pending
        cases or warrants; (2) he had an aggravated battery as a juvenile which resulted in “probation
        satisfactorily completed”; (3) he is the youngest of five children; (4) his brother was shot to
        death; (5) he had no contact with his father; (6) this mother came home every day and hit and
        slapped him, and beat him with extension cords, belts, broom sticks, “anything she could get
        her hands on” if the house was not clean; (7) the mother drank a fifth of whiskey a day, and
        around the time Richardson was 12 developed a crack cocaine habit; (8) when Richardson was
        12 he sold M&M’s on the street and rapped on the train to make money for food; (9) he was
        illiterate when, after his arrest, he was transferred to CCDOC at the age of 17; (10) while at
        CCDOC he had, with the help of a special education teacher, achieved a third-grade reading
        level; (11) he was classified learning disabled during his entire time in Chicago public schools;
        (12) he attended five different grade schools; (13) there was the possibility of fetal alcohol
        syndrome; (14) from the age of 13 he had been drinking Jack Daniels and smoking PCP; (15)
        he had no gang affiliation; (16) while in jail (he was arrested at 16, the PSI was done when he
        was 17), his mother moved and he did not know her current address; and (17) his report from
        Forensic Clinical Services found him to be fit for sentencing, at age 20, and his psychological
        evaluation indicated that he had, at age 20 in 2005, a “full scale IQ of 61, which falls within the
        extremely low range of intellectual functioning and ranks him at the 0.5th percentile, when
        compared to his same aged peers (meaning that 99.5% of these individuals would likely do
        better on this test … Overall, Mr. Richardson appears to fall in the upper echelon of Mild
        Mental Retardation at this time. It should be noted that Mental Retardation is not necessarily a
        permanent condition and that with additional education and/or further life experience it is
        likely that he would shift into the Borderline range of intellectual functioning.” (Dr. Neu
        report, May 12, 2005).
¶ 138        The appellate court declined to speculate about what a report on his mental ability at the
        time of his arrest at age 16, or even between 16 and 17, when his defense counsel was asking
        for continuances to get an evaluation, would prove.
¶ 139        In one hearing defense counsel told the court that the person who went to the jail to do the
        evaluation was denied access to Richardson, but counsel did not provide further information.
        However, by the time the trial was actually held, in 2005, the defendant was 20 years old. It is
        simply inconceivable that his mental ability was better at age 16 to 17 than it was at 20, so it
        does not take speculation, it takes common sense, to understand the disastrous effect of the
        defense counsel’s failure to provide the information soon after defendant was arrested, not


                                                    - 23 -
        only to lay the foundation for the motion to suppress, but also to challenge the element of intent
        in the murder charge, to support the involuntary instruction, and for sentencing.
¶ 140       Both the appellate court and the supreme court focused on the motion to suppress because
        that is the only argument his appellate attorney made regarding his mental capacity.
¶ 141       This was particularly important information for the court to have when it ruled on the
        motion to suppress, and the importance of the missing information does not end there. Defense
        counsel did not present it, either through an expert witness or from occurrence witnesses in
        Richardson’s life, his mother, friends, teachers, or principals. The necessary evidence was
        never presented at all.

¶ 142                                     Waiver of Rights by Minors
¶ 143       The fact that courts continue to hold that any child is capable of knowingly and voluntarily
        waiving his or her right to be silent or waiving his right to have an attorney is the flip side of the
        Roper-Graham-Miller analysis and begs for robust argument.
¶ 144       No child in Illinois under the age of 18 can vote, join the military, get a passport on his
        own, marry, buy liquor or lottery tickets yet we continue to hold that children can voluntarily
        waive their most fundamental constitutional rights when in the custody of police, certainly a
        frightening and daunting experience. Ask any parent of a child under the age of 18 if his or her
        child could fully and completely understand the nuances of the Miranda warnings and the
        effect of waiving them and it is hard to see any thoughtful parent saying: “Sure!” no matter
        how precocious the child is. Better yet, ask yourself if your own 18-or-under child could fully
        appreciate all the ramifications of that waiver, something so slippery that a child could agree
        without even taking time to reflect on the words themselves or their effect: Would you want
        your own child to be irretrievably bound by his or her waiver of the most basic and
        fundamental rights guaranteed by our Constitution?

¶ 145                                           Youth Officer
¶ 146       We take artificial comfort in the fact that children cannot be interviewed without a youth
        officer or interested adult. But we fail to question what the youth officer’s job and loyalty
        really are. Could the youth officer tell the child, for example: “Look, don’t say anything until
        you get a lawyer”? Youth officer Nolan testified that he was assigned to investigate the child
        abuse to Diamond and that he met with the detectives at the scene and went to the hospital to
        check on the child’s condition. He testified that youth officers are responsible for processing
        juvenile arrests, investigating child abuse and offenses against children and looking for
        missing persons. He testified that part of his job was to ensure that a juvenile suspect was
        treated properly while in custody.
¶ 147       But youth officer Nolan left this juvenile defendant, who was still not being charged as an
        adult, alone from 3:30 p.m. to about 7:30 or 8 p.m. at the police station where he was punched
        by police personnel. Further, youth officer Nolan did not talk to the desk sergeant or the watch
        commander about the injury to the juvenile suspect, nor did he do anything to seek medical
        attention for the juvenile. We cannot say with any confidence that youth officer Nolan was
        protecting the rights of this juvenile suspect. In fact, it appears clear from his assignment that
        he was there to investigate what happened to Diamond, which is a troubling conflict of interest
        to his role regarding Richardson.


                                                     - 24 -
¶ 148       When asked if he was present to safeguard Richardson’s rights during questioning while
        Richardson’s mother was also present, Nolan answered that he was there because it was part of
        the child abuse investigation.
¶ 149       Somehow we buy into the idea that the youth officer is there to protect the juvenile’s
        rights? How exactly was that done in this case where Nolan left Richardson alone in custody
        where he was punched and then Nolan did nothing about the injury? How exactly was this
        done when Nolan clearly believed his primary responsibility was to investigate what happened
        to Diamond, not to protect Richardson? When you get right down to it, if the youth officer is
        there to safeguard the juvenile’s rights, why in the world would any juvenile ever answer
        questions without an attorney? What exactly are those safeguards?
¶ 150       In this case in particular, youth officer Nolan testified that he was simultaneously
        investigating first the child abuse and then the death of Diamond, while also sitting in with
        Richardson during the questioning.
¶ 151       Neither the defense counsel nor appellate counsel argued that the youth officer’s failure to
        protect Richardson from physical harm, and that leaving him alone in the police station, helped
        create an atmosphere of coercion that led to Richardson’s statements or that youth officer
        Nolan had an impermissible conflict of interest in this matter.

¶ 152                                 Interested and Competent Adult
¶ 153       Then we look at the interested adult. Someone in this case should have questioned whether
        the parent with Richardson was actually an interested and competent adult, and capable of
        protecting his rights. We want to believe that parents will do that and are capable of it, yet we
        know from experience that not all parents are equal. Some are drug addicts, some are
        alcoholics, some have criminal cases of their own they need to protect, some are just dopey,
        some have already given up on their own child, more likely from poor parenting than because
        the child is incorrigible. Who are these interested adults? Why do we persist in believing that a
        parent, any parent, is good enough?
¶ 154       In Richardson’s case his mother was there and wanted to leave. We know from the
        pre-sentence report that she was a crack cocaine addict and alcoholic. What we see in the video
        as a submissive mother may just as well have been a mother who was coming down from her
        own high and was physically and mentally ineffective when it came to her son.
¶ 155       Further, this is the same mother who pushed him out to live with her boyfriend’s sister to
        babysit that woman’s three children. We do not know why Richardson was not living with his
        mother. Maybe he was better off, since she beat him regularly, but he was still legally a child of
        16, with no loving mother and no connection at all to his father.
¶ 156       “In situations where an adult other than a member of the police or prosecution was present
        at the custodial interrogation of a juvenile, challenges by the juvenile to the admission of
        evidence based on the incompetency of the adult can be roughly grouped into three categories:
        (1) challenges based on an insufficiently close bond between the adult and the juvenile (a lack
        of interest); (2) challenges based on the adult’s failure to understand the situation; and (3)
        challenges based on a conflict of interest between the juvenile and the adult.” Andy Clark,
        “Interested Adults” With Conflicts of Interest at Juvenile Interrogations: Applying the Close
        Relationship Standard of Emotional Distress, 68 U. Chi. L. Rev. 903, 914 (2001).



                                                    - 25 -
¶ 157       In Richardson’s case one could argue that his mother was not sufficiently interested, was
        not able to fully understand the gravity of the situation (since no one told either Richardson or
        his mother that the charge would be murder) and possibly had a conflict of interest since she
        was the victim’s grandmother.

¶ 158                                       Rule 402 Conference
¶ 159       Defense Counsel asked for a Rule 402 (Ill. S. Ct. R. 402 (eff. July 1, 2012)) conference and
        the judge gave Richardson his Rule 402 admonishments:
                    “THE COURT: Mr. Richardson, your attorney has asked for a 402 conference.
                That means I am going to sit down with your lawyer and the lawyer from the state’s
                attorney’s office, go over your background, as well as the facts of this case. Do you
                understand?
                    RICHARDSON: Yes.
                    THE COURT: If you don’t like the results of the conference I am still going to be
                the judge that hears your bench trial, should you have a bench trial, do you understand?
                    RICHARDSON: No.
                    THE COURT: Knowing that, do you still want me to have the conference.
                    RICHARDSON: Yes.”
¶ 160       Once Richardson said “No” the trial judge had a duty to explain in understandable terms
        that she would still be the judge who heard the whole trial. She did not.
¶ 161       Defense counsel did not object or raise this as an issue in the motion for a mistrial or
        motion for a new trial. Appellate counsel did not raise this as an issue of substance related to
        the judge’s behavior or as an issue of ineffective assistance of defense counsel.

¶ 162                               Office of Professional Standards Report
¶ 163        The OPS report on Richardson’s injuries was presented to the court and to the defense and
        State, and the State suggested that some stipulations might be entered regarding the report, but
        defense counsel did not introduce the report into evidence in the motion to suppress, nor did
        any stipulations result from that report. The court did review the OPS report in camera, but
        since it was not introduced as evidence and it is not part of the record we have no idea what, if
        any, impact the information in that report could have had on this trial.
¶ 164        The State of Illinois has taken some steps to solve part of this problem. By passing section
        103-2.1(f) of the Code of Criminal Procedure of 1963 (725 ILCS 5/103-2.1(f) (West 2010)),
        Illinois has required that all custodial interviews in murder cases must be recorded. This of
        course does not help Richardson since he was arrested for child abuse, upgraded to murder, in
        2001, but this change is clearly going to make custodial interviews in murder cases transparent.
        “The only fair reading of the statute is that the legislature’s clear intent was to ensure that
        statements related to murder investigations were not the result of coercive pressures of
        custodial interrogation in a police facility but, rather, were both voluntary and reliable.” People
        v. Harris, 2012 IL App (1st) 100678, ¶ 51, quoted in People v. Dominique Clayton, 2014 IL
        App (1st) 130743, ¶ 51.
¶ 165        Perhaps we will see the day when all juvenile interrogations will be made with an
        appointed attorney and be recorded as well. That would prevent any question of abuse,
        coercion or voluntariness of juvenile confessions. As Justice McMorrow said in her dissent in

                                                    - 26 -
        G.O.: “Individuals of greater age and experience could find these same circumstances
        overwhelming and coercive. To a boy of G.O.’s youth and presumed naiveté, these
        circumstances could be sufficiently overpowering as to raise a genuine doubt whether any
        confession made in this atmosphere would be the product of a free will.” In re G.O., 191 Ill. 2d
        37, 67 (2000) (McMorrow, J., dissenting).

¶ 166                                Involuntary Manslaughter Instruction
¶ 167       Both the appellate and supreme courts focused on the motion to suppress because that is the
        only argument his appellate attorney made regarding his mental capacity.
¶ 168       But the missing evidence was particularly important information for the court to have
        when, for example, it was ruling on the defense requested instruction on involuntary
        manslaughter. Defense counsel argued that Richardson admitted the acts he took against his
        daughter, but that if he testified he did not know he was doing great bodily harm, and that it
        was up to the jury to “decide if he intentionally caused her death or great bodily harm or
        whether the death was caused unintentionally by acts which were performed recklessly *** the
        medical examiner testified to a significant number of injuries. Those were the result of his
        actions *** not the intent of his actions and the intent of his actions needs to be decided by the
        jury.”
¶ 169       The trial court responded: “The Court is aware of the current case law which is meant to
        include lesser-included instructions when there is any evidence at all to support those
        lesser-included instructions. In this case the court finds that there is no evidence whatsoever for
        the jury to consider regarding recklessness ***. There is no evidence to support recklessness
        ***.”(Emphases added.)
¶ 170       No evidence. No psychological evaluation, no testimony from Richardson about his mental
        health, no testimony from his mother, teachers, principal, friends. No evidence.
¶ 171       Once again the missing evaluation, expert testimony or occurrence testimony from family,
        teachers, principals and friends had a disastrous effect on Richardson’s case. Defense counsel
        gave the judge nothing on which she could have remotely considered the requested involuntary
        instruction, a point which was highlighted in Richardson III, when the appellate court once
        again pointed to the fact that there was “no evidence” of recklessness to support the
        involuntary instruction. There was no evidence because counsel did not provide any. Counsel
        had a duty to provide the best possible defense, and this omission is not only ineffective
        assistance of trial counsel but is also ineffective assistance of appellate counsel who did not
        raise the missing evidence in relation to the element of intent for murder or the denied
        involuntary instruction.
¶ 172       “[A]n instruction is justified on a lesser offense where there is some evidence to support the
        giving of the instruction. People v. Jones, 175 Ill. 2d 126, 132 (1997). If there is some credible
        evidence in the record that would reduce the crime of first degree murder to involuntary
        manslaughter, an instruction should be given. People v. Foster, 119 Ill. 2d 69, 87 (1987);
        People v. Ward, 101 Ill. 2d 443, 451 (1984). Where some evidence supports the instruction, the
        circuit court’s failure to give the instruction constitutes an abuse of discretion. Jones, 175 Ill.
        2d at 132. The basic difference between involuntary manslaughter and first degree murder is
        the mental state that accompanies the conduct resulting in the victim’s death. Foster, 119 Ill.
        2d at 87. Involuntary manslaughter requires a less culpable mental state than first degree
        murder. *** [A] defendant commits involuntary manslaughter when he performs acts that are

                                                    - 27 -
        likely to cause death or great bodily harm to another and he performs these acts recklessly. 720
        ILCS 5/9-3(a) (West 1994).” (Emphases added.) People v. DiVincenzo, 183 Ill. 2d 239, 249-50
        (1998). In DiVincenzo the supreme court found that the involuntary manslaughter instruction
        should have been given in part because “[s]ome of this evidence could have suggested to the
        jury that defendant acted recklessly but without knowledge of a strong probability of death or
        great bodily harm. *** Determination of defendant’s mental state may be inferred from the
        circumstantial evidence [citation], and this task is particularly suited to the jury.” (Emphasis
        added.) DiVincenzo, 183 Ill. 2d at 251-52.
¶ 173       The instruction on involuntary manslaughter was critical to Richardson’s defense case, yet
        the defense counsel did not do the single most important thing she could have to get that
        instruction before the jury: she did not provide any evidence to give context to his action. She
        was ineffective in the extreme.

¶ 174                                               Intent
¶ 175       The defense in closing argued that the defense was not contesting the significant number of
        injuries to Diamond, was not contesting the fact of the injuries, was not contesting the result,
        but was contesting the intent of his actions. Defense counsel, absent any evidence of
        Richardson’s mental capacity when he was 16, relied, instead, on the fact that he was a
        teenager, left to fend for himself in the home of his mother’s boyfriend’s sister, to take care of
        her three children. Defense counsel argued, with no evidence having been presented, that
        minors do not have the mental or emotional capacity to be treated like an adult.
¶ 176       Defense counsel made a motion for mistrial based on the denial of the instruction on
        involuntary manslaughter.
¶ 177       The trial court denied the motion saying: “[T]he Court is well aware that if there is any, and
        I will emphasize any credible evidence to support a reckless act I would have given the
        involuntary instruction. *** [T]here is no evidence of recklessness. *** There is not one
        scintilla of evidence that the Defendant did anything but beat this child over a period of time
        ***. Your motion for a mistrial is denied. And again I would feel more comfortable giving
        them a possession of a stolen motor vehicle instruction because there’s equal amount of
        evidence to support that as there is reckless conduct here.” (Emphases added.)
¶ 178       The appellate court stated: “There is not a scintilla of evidence to support a finding that
        defendant acted recklessly rather than knowingly and intentionally.” (Emphasis added.)
        Richardson III, 401 Ill. App. 3d at 51.
¶ 179       The supreme court found: “[A]t the suppression hearing, defendant presented no evidence
        or argument of any mental deficiency that would render his inculpatory statement involuntary,
        and the circuit court made no findings related thereto.” (Emphasis added.) People v.
        Richardson, 234 Ill. 2d 233, 263 (2009).
¶ 180       No evidence. No evidence. No evidence. The counsel for defense presented no evidence of
        recklessness. How much more clear must it be that counsel for defense was ineffective?

¶ 181                                         Jury Question
¶ 182       Yet, even with no evidence her argument must have meant something to the jurors, because
        they sent out a note asking: “Does the Jury have an option of finding him guilty of a lesser
        charge? What would be the minimum punishment?”

                                                    - 28 -
¶ 183       The trial court answered: “You have the law that applies to this case. You are not to
        consider possible punishment in the case. It is the function of the trial court to sentence the
        defendant should you return a verdict of guilty. Please continue your deliberation.”
¶ 184       Without an instruction on involuntary manslaughter, the jury was faced with no option.
        The defendant admitted inflicting the injuries to Diamond. He said he did not intend to murder
        her. Defense counsel presented no evidence to establish his lack of intent. The jury found him
        guilty of murder.
¶ 185       In Patterson, 2014 IL 115102, the supreme court held that the defendant had not shown
        ineffective assistance of counsel where his defense attorney did not present sufficient evidence
        of his mental functioning in relation to the voluntariness of his confession. The court found that
        even without the confession the overwhelming evidence supported his conviction. “Given the
        overwhelming evidence corroborating the victim’s testimony and weighing against the
        defendant’s account, we are not persuaded that it is reasonably probable that a jury would have
        acquitted defendant even in the absence of any reference to his confession at trial. The
        reasonably probable impact of counsel’s alleged error is not sufficient to undermine our
        confidence in the outcome of the trial. Therefore, defendant has failed to establish the
        prejudice prong of the Strickland test ***.” Patterson, 2014 IL 115102, ¶ 87.
¶ 186       In Richardson’s case every judge who has heard evidence or looked at the case has said that
        the missing evidence would have been important to their decision. The jury asked about a
        lesser-included offense. There is more than sufficient reason to believe that the defense failure
        to provide evidence on this matter did undermine confidence in this trial.

¶ 187                            Ineffective Assistance of Defense Counsel
¶ 188       To say that Richardson received ineffective assistance of trial counsel and ineffective
        assistance of appellate counsel is a serious undercount of the things that went wrong in this
        case.
¶ 189       In the motion to suppress, defense counsel did not specify what, if any, City of Chicago
        police department rules, regulations or procedures were involved in the arrest, lock-up process,
        detention, custody or questioning of Richardson, who, for the first nine hours after his arrest
        was not being held as a juvenile charged as an adult, but was in fact being held as a juvenile
        arrested for child abuse.

¶ 190                                       Juvenile in Custody
¶ 191       Defense counsel did not question anyone about the time Richardson’s mother was at the
        police station but did not speak alone with her son before he was questioned.
¶ 192       Defense counsel did not question anyone about the fact that between his arrest at 3:30 p.m.
        and the time the victim died and the charge of murder was added to the arrest report,
        Richardson was technically and in reality a juvenile himself arrested for child abuse and was
        entitled to whatever procedures, rules and regulations were in place in the Chicago police
        department in February 2001 for the arrest and detention of a juvenile.
¶ 193       Defense counsel did not question anyone about what those procedures, rules and
        regulations actually were in February 2001.




                                                    - 29 -
¶ 194                                          Lockup Keeper
¶ 195       Defense counsel did not question the lockup keeper, Davis, star No. 302689, about what
        happened to Richardson in the lockup that resulted in his swollen eye.
¶ 196       Defense counsel did not question the lockup keeper, Davis, to determine why he signed the
        lockup report and his “visual check” of Richardson at 4 p.m. and that question No. 1: “[D]oes
        arrestee have obvious pain or injury?” Davis answered “no.” It is uncontroverted that the injury
        to Richardson’s eye occurred in the lockup. The timing of the lockup report (“Moving of
        Arrestee Out of & Into Arrest/Detention Facility”) at 4 p.m. raises several other questions, the
        very least of which is why, if Richardson was injured in the lockup, the visual report does not
        indicate the injury, or why Richardson, who was still just an arrested juvenile at 4 p.m., and not
        a juvenile being charged as an adult, was not given medical attention and was not made
        available to the OPS investigators who were called in after his injury.
¶ 197       Defense counsel took it as gospel that the investigation into the injuries to Diamond took
        precedence to the OPS investigation into Richardson’s injuries at the hands of police personnel
        and did not call on anyone from OPS or in management of the police department to verify that,
        in fact, it was department policy that made it impossible for OPS to talk to Richardson while he
        was waiting, from 4 p.m. until the detectives started questioning him about the injuries to
        Diamond at 9:08 p.m. and was still only a juvenile under arrest for child abuse.

¶ 198                                        Miranda Warnings
¶ 199       Defense counsel did not question anyone about the fact that Richardson, still a juvenile
        under arrest for child abuse, was questioned at 9:08 p.m. and was, according to police
        testimony given his Miranda rights by youth officer Nolan; however no signed waiver of those
        rights, by either or both Richardson and/or his mother is in the record.
¶ 200       Defense counsel did not question anyone about the fact that Richardson did not have an
        opportunity to talk to his mother alone before the 9:08 p.m. questioning.
¶ 201       Defense counsel did not question anyone about the fact that although ASA Heil testified
        that he gave Richardson his Miranda rights at 10 p.m. there is no signed waiver of those rights
        in the record.
¶ 202       Defense counsel did not question anyone about the fact that although ASA Heil testified
        that he gave Richardson his Miranda rights again at 12:28 a.m. on February 10, 2001, there is
        no signed waiver of those rights in the record.
¶ 203       Defense counsel did not question anyone about the fact that while ASA Heil did tell
        Richardson that he could be tried as an adult, after Diamond died neither Heil nor anyone else
        told the defendant that he would be charged with murder, leaving the defendant to mistakenly
        believe that he was still being charged with child abuse. A review of the arrest report makes it
        clear that the charge of murder was added at a different time than the original arrest, which
        makes sense since the child did not die until much after Richardson was arrested at 3:30 p.m.
        on February 9, 2001.
¶ 204       Defense counsel did not question anyone about the fact that the youth officer was wearing
        two hats: he was, according to his own testimony, investigating the abuse and subsequent death
        of Diamond and also appeared to be acting as the youth officer to protect the rights of
        Richardson, an apparent and disturbing conflict of interest.



                                                    - 30 -
¶ 205        Defense counsel did not question Richardson or Richardson’s mother about her own
        physical and mental ability at the time he was being questioned, although Richardson clearly
        knew and could have told Defense counsel that his mother was a cocaine addict and drank a
        fifth of whiskey a day, which should have raised serious concerns about her own competence
        as an interested adult during his questioning.
¶ 206        Defense counsel did not question Richardson or Richardson’s mother about her sympathy
        for the child victim, Diamond. She was, after all, the child’s grandmother, and as such may
        have had a conflict of interest between her grandchild and her own son, the son she had pushed
        out to fend for himself at the apartment of her boyfriend’s sister.
¶ 207        Defense counsel did not question Richardson’s mother about his mental ability, his school
        progress, or his special education or the five different schools he attended.
¶ 208        Defense counsel did not question Richardson’s mother about what discipline she used on
        Richardson, or her alcohol or drug use during her pregnancy and his childhood.
¶ 209        Defense counsel did not question any of Richardson’s teachers, counselors, school
        principals about his mental ability, his school progress, or his special education.
¶ 210        Defense counsel did not question any family or friends about his mental ability, his school
        progress, or his special education.
¶ 211        Defense counsel did not question Richardson himself about his mental ability, his school
        progress or his special education or his mother’s discipline techniques.
¶ 212        Defense counsel did not, after four full years to prepare for trial, provide any medical or
        psychological evaluation of Richardson. This fact has been dealt with by the appellate court
        and by the supreme court, but only in the context of the motion to suppress.
¶ 213        Defense counsel’s failure to provide any evidence of Richardson’s mental ability, his
        school progress or his special education had a fundamental and drastic negative impact, not
        only on the motion to suppress, but later when confronting the State on the issue of his intent to
        commit murder, and as has been shown above in the instruction for involuntary manslaughter
        issues.

¶ 214                           Ineffective Assistance of Appellate Counsel
¶ 215        Appellate counsel failed to raise the issue of the defense counsel’s failure to provide
        evidence of Richardson’s mental ability, his school progress or his special education as regards
        the issue of intent to commit murder, an element of the offense and something that the State
        was required to prove beyond a reasonable doubt. This missing evidence was critical when the
        trial court said, in reference to the defense request for an instruction on involuntary
        manslaughter: “there is not a scintilla of evidence [to support the instruction].”
¶ 216        This missing evidence was critical in the appellate court. And, this missing evidence was
        critical in the supreme court.

¶ 217                                         Res Judicata
¶ 218       The missing evidence created a gaping three-dimensional hole in the defense case which
        was never repaired. The defense did not provide the evidence at the motion to suppress; it did
        not provide the evidence anywhere as part of the defense. The appellate counsel did not raise
        the issue of the missing evidence as part of the overall defense or on the issue of the denied
        instruction or the State’s burden to prove intent beyond a reasonable doubt. So while the

                                                    - 31 -
        missing evaluation would be res judicata for defense counsel in terms of the motion to
        suppress because it was raised on direct appeal, and for appellate counsel because it was raised
        on appeal and in terms of intent because it could have been raised on appeal, it cannot be res
        judicata for a postconviction petition in terms of ineffective assistance of appellate counsel.
        The issue of the missing evaluation is still very much alive for the purpose of a postconviction
        petition, a point my colleagues have missed.
¶ 219        In this appeal, the court’s dismissal of the first stage pro se postconviction petition as
        frivolous and without merit was based on the fact that Richardson argued again the failure of
        his defense counsel to provide the evidence to support the motion to suppress. Richardson,
        acting pro se, could never be expected to articulate the impact of the failures in the overall
        defense case, the denied instruction or any other failure of the defense or appellate counsel.
¶ 220        The purpose of a postconviction proceeding is to permit inquiry into constitutional issues
        involved in the original conviction and sentence that were not, nor could they have been,
        adjudicated previously upon direct appeal. People v. Peeples, 205 Ill. 2d 480, 510-11 (2002)
        (citing People v. Haynes, 192 Ill. 2d 437, 464 (2000)). Because a proceeding brought under the
        Act is a collateral attack on defendant’s conviction and/or sentence, the doctrine of res judicata
        bars consideration of issues that were raised and decided on direct appeal. Peeples, 205 Ill. 2d
        at 510 (citing People v. Towns, 182 Ill. 2d 491, 502 (1998)). Further issues that could have
        been presented on direct appeal but were not are waived for purposes of postconviction review.
        Peeples, 205 Ill. 2d at 510; Haynes, 192 Ill. 2d at 465; Towns, 182 Ill. 2d at 503.
¶ 221        However, the doctrines of res judicata and waiver will be relaxed in three situations: where
        fundamental fairness so requires; where the alleged waiver is attributable to the incompetence
        of appellate counsel; or where the facts relating to the postconviction claim do not appear on
        the face of the original record. Peeples, 205 Ill. 2d at 510-11 (citing People v. Mahaffey, 194
        Ill. 2d 154, 171 (2000)).
¶ 222        An evidentiary hearing is warranted on a postconviction claim only where the allegations
        in the postconviction petition, supported where appropriate by the trial record or
        accompanying affidavits, make a substantial showing that the constitutional rights of the
        defendant have been violated. Peeples, 205 Ill. 2d at 510-11; Haynes, 192 Ill. 2d at 465.
¶ 223        The doctrines of res judicata and forfeiture are relaxed in a proceeding on a petition for
        postconviction relief where fundamental fairness so requires, where the forfeiture stems from
        the ineffective assistance of appellate counsel, or where the facts relating to the issue do not
        appear on the fact of the original appellate record. People v. English, 2013 IL 112890, ¶ 22
        (citing People v. Williams, 209 Ill. 2d 227, 233 (2004)).
¶ 224        “[W]hen a petitioner’s claims are based upon matters outside the record, this court has
        emphasized that ‘it is not the intent of the [A]ct that [such] claims be adjudicated on the
        pleadings.’ People v. Airmers, 34 Ill. 2d 222, 226 (1966). See also People v. Clements, 38 Ill.
        2d 213, 216 (1967) (same). Rather, the function of the pleadings in a proceeding under the Act
        ‘is to determine whether the petitioner is entitled to a hearing.’ Airmers, 34 Ill. 2d at 226.
        Therefore, the dismissal of a post-conviction petition is warranted only when the petition’s
        allegations of fact – liberally construed in favor of the petition and in light of the original trial
        record–fail to make a substantial showing of imprisonment in violation of the state or federal
        constitution.” People v. Coleman, 183 Ill. 2d 366, 382 (1998). “After reviewing the entire
        transcript of the original trial, we are unable to conclude that there exists no reasonable


                                                     - 32 -
        likelihood that [the missing evidence] would not have affected the jury’s deliberative process
        and judgment.” Coleman, 183 Ill. 2d at 396.
¶ 225       “A ruling on an initial postconviction petition has res judicata effect with respect to all
        claims that were raised or could have been raised in the petition. [Citation.] Section 122-3 of
        the Act provides that any claim of a substantial denial of a constitutional right not raised in a
        defendant’s original postconviction petition is waived. [Citation.] ‘There is less interest in
        providing a forum for the vindication of a defendant’s constitutional rights in a successive
        proceeding because the defendant has already been afforded an opportunity to raise such
        allegations in his first petition.’ ” People v. Thompson, 383 Ill. App. 3d 924, 931 (2008)
        (quoting McDonald, 364 Ill. App. 3d at 393).
¶ 226       In fact, in People v. Wilson, this court held: “Accordingly, an exception to barring a claim
        based on res judicata in a first-stage postconviction proceeding applies ‘where [the] facts
        relating to the claim do not appear on the face of the original appellate record.’ ” Wilson, 2013
        IL App (1st) 112303, ¶ 16 (quoting People v. Blair, 215 Ill. 2d 427, 450-51 (2005), and citing
        People v. Harris, 206 Ill. 2d 1, 13 (2002), and quoting People v. Mahaffey, 194 Ill. 2d 154, 171
        (2000)).
¶ 227       Since our colleagues on the appellate court in Richardson III have already found that the
        matter of the missing evidence is outside the record, it would seem that the majority is being
        inconsistent in this regard.
¶ 228       This case is similar to People v. Tate, 2012 IL 112214, in which the defendant’s
        postconviction petition alleged his defense counsel was ineffective for failing to call four
        witnesses–two alibi and two occurrence witnesses. The State argued that his claims were
        forfeited because he did not include them in his posttrial motion. The court held that “Tate’s
        ineffective-assistance claims thus are based on what trial counsel should have done, not on
        what counsel did. An ineffective assistance claim based on what the record discloses counsel
        did, in fact, do is subject to the usual procedural default rule. People v. Erickson, 161 Ill. 2d 82,
        88 (1994). ‘But a claim based on what ought to have been done may depend on proof of
        matters which could not have been included in the record precisely because of the allegedly
        deficient representation.’ Id. Thus, this court has ‘repeatedly noted that a default may not
        preclude an ineffective-assistance claim for what trial counsel allegedly ought to have done in
        presenting a defense.’ People v. West, 187 Ill. 2d 418, 427 (1999).” Tate, 2012 IL 112214,
        ¶ 14. Here we consider what Richardson’s trial counsel ought to have done, and not default,
        forfeiture or res judicata can apply where Richardson could not have argued that at trial or in
        his motion for a new trial. Nor could his appellate counsel have argued it because it was outside
        the record.
¶ 229       Justice Murphy had the same view in People v. Godard, 2012 IL App (1st) 103355-U, and
        his logic is persuasive. He held that the circuit court erred when it dismissed defendant’s pro se
        postconviction petition at the first stage of proceedings on the basis of waiver and res judicata
        where defendant’s claims are based on facts that were not part of the record on direct appeal.
        There the defendant alleged ineffective assistance of counsel for failing to file a motion to
        suppress a confession. The circuit court dismissed the claim on the basis of res judicata and
        waiver. Justice Murphy held: “an exception to this rule [res judicata and waiver require
        summary dismissal] exists where ‘facts relating to the claim do not appear on the face of the
        original appellate record’ because although some claims may potentially be presented on
        appeal, the reviewing court may be incapable of considering those claims under the rules

                                                     - 33 -
        governing appellate review. Id. at 372. Thus, where a claim’s evidentiary basis is de hors the
        record, waiver and res judicata do not apply, irrespective of whether the claims could have
        been raised by a party on direct appeal and regardless of ‘whether their supporting facts are
        available as a practical matter at the time of the direct appeal.’ [Coleman, 183 Ill. 2d at 372].”
        Id. ¶ 11. Justice Murphy went on to say that while failure to file a motion to suppress may be
        seen as a matter of trial strategy, where such a motion is the defendant’s strongest or only
        viable defense, counsel’s failure to file the motion “may constitute ineffective assistance [of
        counsel]” “because it would have deprived the State of its primary and strongest piece of
        evidence and the failure to bring such a motion cannot be considered sound or valid trial
        strategy.” Godard, 2012 IL App (1st) 103355-U, ¶ 18. Richardson is saying if his defense
        counsel had presented evidence of his mental ability it would have brought into question the
        voluntariness of his confession and rebutted the state’s case of intentional murder. He claims
        that this failure by his defense counsel could not possibly have been sound trial strategy, since,
        after the trial, his evaluation presented compelling information about his mental ability four
        years after his arrest, and logically he could not have been more mentally able at the age of 16
        than at the age of 20 making it at least arguable that his defense counsel was ineffective and
        that it is reasonably probable that the result of his jury trial would have been different. His
        petition is not frivolous or without merit because it has an arguable basis in both law and fact.

¶ 230                                           Judge’s Behavior
¶ 231        Neither the defense counsel nor appellate counsel claimed the judge was so extremely
        sarcastic that it had a chilling effect on the defense attorney, and her sarcasm could be
        interpreted as bias against this defendant as can be shown in her response to defense counsel’s
        motion to suppress:
                      “DEFENSE COUNSEL: May I argue?
                      THE COURT: You can certainly argue, if you could do it with a straight face. I’d
                  appreciate it if you didn’t laugh during your argument. Go on. And I will try not to
                  laugh during my findings.” (Emphasis added.)
¶ 232        These remarks were made in open court in the presence of the defendant. We do not know
        how the defense attorney or her client reacted to the remarks of the judge at this point in the
        case, but remarks like this could hardly have been a signal that the judge had no opinion.
¶ 233        And again the trial judge was sarcastic in the jury instructions as seen above in her remark
        about stolen motor vehicle instructions.
¶ 234        “Illinois courts have long upheld the right of an accused to a fair and impartial trial by jury,
        ‘free from influence or intimation by the trial court.’ ” People v. Mitchell, 228 Ill. App. 3d 167,
        169 (1992) (quoting People v. Sprinkle, 27 Ill. 2d 398, 402 (1963), and citing People v.
        Santucci, 24 Ill. 2d 93 (1962)). In Mitchell the judge mocked the defense counsel in front of the
        jury stating: “ ‘Well, you can ask questions like that until midnight, they didn’t go to the
        garage, they didn’t go to the park, they didn’t go to the moon, they just went to the station and
        that’s it.’ ” Mitchell, 228 Ill. App. 3d at 170. The appellate court found that the “mockery of the
        defense greatly undermined counsel’s theory *** and could not help but communicate to the
        jury what the judge was thinking. The judge’s attack on defense counsel” “coupled with the
        judge’s hostile attitude, *** denied Mitchell the fair trial to which he is entitled.” Mitchell, 228
        Ill. App. 3d at 170-71. In Richardson the judge was most hostile to the defense out of the
        presence of the jury, but the chilling effect was just as unacceptable.

                                                     - 34 -
¶ 235       In Richardson’s motion to suppress hearing, outside the presence of the jury, the court was
        clearly sarcastic and showed a very certain mind-set of the judge that the defendant’s
        confession was voluntary. In People v. Ojeda, 110 Ill. App. 2d 480, 485 (1969), faced with a
        judge’s remarks about the veracity of a witness, the appellate court held: “Of more concern,
        however, is the possibility that the improper comments, coming when they did, reflected a
        preconceived attitude on the part of the trial judge regarding the defendant’s guilt. Since it is
        fundamental that a Magistrate resolve disputed questions of fact only after hearing all of the
        evidence with an open mind, we must reverse and remand this cause for a new trial.” In Ojeda
        the court’s comments came during the actual trial, unlike here, where the court’s comments
        came directly after the defense presented its testimony in the motion to suppress. But the
        comments themselves demonstrate not only the court’s own mind-set, they also demonstrate
        how glaring the failure of the defense to call any witnesses or present any evidence as to
        Richardson’s mental ability was, not only for the motion to suppress, but later, in the trial
        toward the issue of intent, and finally, in dealing with the question of the involuntary
        instruction. This judge believed Richardson was guilty of murder and no evidence to provide
        insight into involuntariness of the confession or recklessness in his actions toward Diamond
        was provided. At the motion to suppress the judge was rude and sarcastic beyond any
        acceptable range, and even though she was correct that there was no evidence presented, her
        choice of words and manner had a continued effect on defense throughout this trial.
¶ 236       And, we cannot overlook the fact that this judge even before the trial announced to the
        entire group of prospective jurors that while the case was important it would not take up much
        of their time. It can be argued that the judge was telling the jury that the whole trial was merely
        a pro forma exercise, which may have been interpreted by some or all of the jurors to believe
        that the judge thought the defendant was guilty and they should be able to come to that
        conclusion quickly. This hypothesis is bolstered by the judge’s answer to the note sent out by
        the jurors after they began their deliberations.
¶ 237       Their note said: “Does the jury have an option of finding him guilty of a lesser charge but
        what would the minimum punishment be?” The court wrote back: “You have the law that
        applies to this case. You are not to consider possible punishment in this case. It is the function
        of the trial court to sentence the defendant should you return a verdict of guilty. Please
        continue your deliberations.” Defense counsel argued during the discussion of that response
        that it sounded like the judge was telling the jury that the defendant was guilty. The judge
        disagreed. However, by repeating the word “guilty,” instead of stopping at “you are not to
        consider possible punishment in this case,” the judge reinforced the very thing that the jury was
        asking about: we think he’s guilty of something, but we’re not quite sure it’s murder. And,
        because the judge refused to give the involuntary instruction, again, because defense counsel
        did not put on any evidence to support it, the jury had nowhere else to go. The combination of
        the judge’s mind-set and the defense counsel’s failure produced the perfect storm with
        Richardson right in the middle.
¶ 238       In People v. Johnson, 2012 IL App (1st) 091730, the appellate court considered the failure
        of the trial court to comply with Zehr and Illinois Supreme Court Rule 431(b) (eff. May 1,
        2007). Using a plain error analysis the court found that the evidence was closely balanced, that
        the trial court erred, and reversed and remanded. In the same case the appellate court was also
        asked to consider whether the judge’s claimed hostility toward defense counsel was reversible
        error. The judge in the presence of the jury made disparaging remarks about defense counsel.


                                                    - 35 -
        The appellate court reversed and remanded on other grounds but took pains to point out that the
        judge’s comments toward defense counsel outside the presence of the jury “were not
        ‘reasonably required for the underlying progress of the trial.’ ” (Internal quotation marks
        omitted.) Johnson, 2012 IL App (1st) 091730, ¶ 81 (quoting People v. Eckert, 194 Ill. App. 3d
        667, 674 (1990)). The appellate court noted that “the need for judicial restraint in the court’s
        conduct and remarks is not limited to the presence of the jury but must be maintained
        throughout all of its dealings with the litigants who come before it.” (Emphasis added.)
        Johnson, 2012 IL App (1st) 091730, ¶ 80.
¶ 239       In Richardson, the court itself called attention to the fact that defense counsel did not
        present any evidence of Richardson’s mental competence, and Richardson admitted inflicting
        the injuries on his daughter, so it can hardly be said within what actually happened that this was
        a close case. However, if defense counsel had presented evidence of his limited mental ability
        and evidence of his own childhood, it could be argued that on the issue of intent, and on the
        issue of recklessness, it might have been close–close enough for the jury to have had the
        benefit of the information and the alternate instruction.
¶ 240       The judge’s sarcasm created a specific problem for defense counsel. “The making of an
        objection to questions or comments by a judge poses a practical problem for the trial lawyer. It
        can prove embarrassing to the lawyer, but, more importantly, assuming that most juries view
        most judges with some degree of respect, and accord to them a knowledge of law somewhat
        superior to that of the attorneys practicing before the judge, the lawyer who objects to a
        comment or question by the judge may find himself viewed with considerable suspicion and
        skepticism by the very group whom he is trying to convert to his client’s view of the facts,
        thereby perhaps irreparably damaging his client’s interests. If he fails to object, he may, on
        appeal, be faced, as defendant here is, with the claim that his failure to act has precluded
        consideration of the error, and it is not always a sufficient answer to this situation to say that
        the objection can be made and ruling secured outside the hearing of the jury.” (Internal
        quotation marks omitted.) People v. Mays, 188 Ill. App. 3d 974, 983 (1989).
¶ 241       If this is true where the judge’s comments are made in front of a jury, it is no less true when
        the judge’s sarcasm is directed to defense counsel before the trial has even begun. No public
        defender, assigned to a specific courtroom in Cook County, could be expected to complain to
        the judge directly about the judge’s own bias or sarcasm without being afraid of effectively
        burning all bridges with the judge. It is inconceivable that any defense attorney would take the
        risk, let alone a public defender who has, by the nature of the job, to show up in front of that
        judge on a daily basis.

¶ 242                                  No Signed Miranda Waivers
¶ 243       Neither the defense attorney nor the appellate attorney raised the issue of the failure of the
        police or the assistant State’s Attorney to get a signed Miranda waiver at any of the
        questionings before the video statement.
¶ 244       Neither the defense attorney nor the appellate attorney raised the issue that the video
        consent form that was signed is not a substitute for a signed Miranda waiver.
¶ 245       Neither the defense attorney nor the appellate attorney raised the issue that although the
        video confession does acknowledge Miranda warnings, and an agreement to proceed by the
        16-year-old and his mother was in the room, the mother did not affirmatively agree to proceed


                                                    - 36 -
        with the video warnings, the same mother who testified that the police had been abusive to her.

¶ 246                            No Notice of the Actual Charge of Murder
¶ 247       Neither the defense attorney nor the appellate attorney raised the issue that nowhere in the
        video confession did the assistant State’s Attorney or the police tell Richardson that he would
        be charged with murder.
¶ 248       Neither the defense attorney nor the appellate attorney raised the issue of Detective
        O’Connell’s failure to tell Richardson what he was being charged with when, as O’Connell
        testified, he told Richardson that he could be charged as an adult but did not say the charge
        would be murder.
¶ 249       Neither the defense attorney nor the appellate attorney challenged the court’s statement
        that the defendant “implicated himself in murder”–the defendant was told he was being
        charged with child abuse. He was told later that his child died. No one ever mentioned the word
        “murder.” His entire reaction might have been significantly different if a murder charge was
        made known to him.
¶ 250       Neither the defense attorney nor the appellate attorney challenged the court’s statement
        that Richardson was “advised” he was facing a murder charge, when nothing in the record
        supports that statement.

¶ 251                                        Richardson’s Injury
¶ 252       Neither the defense attorney nor the appellate attorney raised the issue of a possible
        concussion leading to confusion or fatigue in reference to his two unrecorded sessions of
        questioning by the police and later with the assistant State’s Attorney, and his one videotaped
        statement, although the defendant repeatedly stated he had been hit in the lockup, fell and hit
        his head, which may have indirectly resulted in his decision to be questioned before talking to
        an attorney or to the fact that no one sought medical attention for the juvenile in custody.
¶ 253       Neither the defense attorney nor the appellate attorney raised the issue that Richardson was
        already injured and had hit his head when Detective O’Connell questioned him the first time,
        and that questioning was done without a signed Miranda waiver.

¶ 254                                      Richardson’s Illiteracy
¶ 255        Neither the defense attorney nor the appellate attorney raised the issue of Richardson’s
        illiteracy at the time he was arrested and questioned and the impact that may have had on his
        ability to knowingly agree to be questioned without an attorney the first time Detective
        O’Connell questioned him or the second time he was questioned or in the video statement. Nor
        did anyone ask if the first police officer on the scene, Officer Hayes, who clearly got some
        information from Richardson, and who was with him from about 3:30 to about 9:08 p.m. that
        evening ever gave him Miranda warnings.

¶ 256               OPS Not Allowed to Speak to Richardson Before He Was Questioned
¶ 257       Neither the defense attorney nor the appellate attorney challenged the procedure, or even
        verified it was the procedure at the time, that an OPS investigation of injury to a juvenile not
        charged as an adult had to wait until after the juvenile is questioned.


                                                   - 37 -
¶ 258              Mother Not Allowed to Speak to Richardson Before Questioning
¶ 259      Neither the defense attorney nor the appellate attorney challenged the fact that
        Richardson’s mother was not allowed to speak to her juvenile son alone before the questioning
        began.

¶ 260                    Failure of Youth Officer to Protect Richardson From Injury
¶ 261       Neither the defense attorney nor the appellate attorney raised the fact that youth officer
        Nolan left Richardson, a juvenile charged with child abuse, alone at the police station where he
        was injured by police personnel. Richardson admitted that none of the police personnel who
        questioned him had injured him and that he was injured in a different place than he was
        questioned. However, he was arrested and taken to the Second District where he was injured in
        the lockup, and then moved upstairs in the same building to the rooms used for questioning by
        Area 2 Detectives. Officer Hayes took him to the building and moved him from the Second
        District on the first floor, to the lockup downstairs and then later to Area 2 upstairs. The same
        building had the staff who injured him and the staff who questioned him. To an immature
        16-year-old it is more likely than not that the whole building seemed to be the same thing:
        police department facilities, staffed by police department personnel. Do we really believe that
        Richardson when he was being questioned knew and understood the different layers of police
        staffing, or that he was safe from further abuse?

¶ 262                    Questioning Without a Youth Officer or Interested Adult
¶ 263       Neither the defense attorney nor the appellate attorney challenged the court’s assertion that
        Richardson was never questioned outside the presence of the youth officer, since he was
        arrested and with police from 3:30 to 9:08 p.m. before youth officer Nolan saw him for the
        questioning. He was with Officer Hayes at the time of his arrest. He clearly made some sort of
        statements and was clearly asked some questions by someone: his arrest did not occur in
        silence. He was in the lockup without a youth officer for some period of time, then he was back
        again with Officer Hayes until 9:08 when the questioning by Detective O’Connell began.
        Officer Hayes did talk with Richardson at the time of his arrest and it is clear that Officer
        Hayes did ask Richardson what happened. That would be questioning without the presence of a
        youth officer.

¶ 264                        Richardson’s “Appearance” in the Video Statement
¶ 265       Neither the defense attorney nor appellate attorney challenged the trial court’s assessment
        that in the video statement Richardson “appears to be calm, cool, collected” and not agitated,
        when it was just as likely that he was exhausted after being in custody from 3:30 p.m. February
        9, to the time of the statement, about 9:27 a.m. on February 10, 2001, that he was a juvenile in
        intimidating surroundings, and he was never asked at the trial to testify about his condition or
        his physical or emotional state by the time of the video, which left the judge and the jury with
        only their observation without explanation. It is also possible that by the time the video was
        made the defendant felt that the statement he was giving was rehearsed. Further, no one
        seriously challenged Assistant State’s Attorney Heil when he said he did not take notes of his
        questioning of the defendant before the video, yet Heil had a sequence of events lined up so
        neatly that his leading questions just marched along so that all the defendant had to do was
        agree with Heil on the details.

                                                   - 38 -
¶ 266       Neither the defense attorney nor the appellate attorney challenged the trial court’s
        statement that its decision was based in part on the fact that the mother said the police only got
        upset when she said she wanted to go home, when in fact it was the mother’s testimony that the
        police got upset with her, called her names and yelled at her when she told her son that he did
        not have to speak to them.
¶ 267       Neither the defense attorney nor the appellate counsel challenged the trial court’s statement
        that the mother indicated full cooperation not coercion, when in fact the mother testified that
        she and the defendant were both scared of the police.
¶ 268       The defense attorney did not object, and the appellate counsel did not raise as an issue the
        failure to object, to the state’s motion in limine regarding the lack of any evidence of any prior
        child abuse to Diamond at the hands of the defendant, which effectively cut off defendant’s
        ability to provide evidence that his history with Diamond was free from any injury to the child.
¶ 269       Neither the defense attorney nor the appellate attorney challenged the trial court’s
        statement to the jury that while this is a murder case it “is not going to take much of your time,”
        signaling indirectly to the jury that it was a cut and dried matter that should be an easy case,
        arguably giving the jury the impression that the court thought the defendant was guilty.

¶ 270                                   Problem With Zehr Principles
¶ 271       Neither the defense attorney nor the appellate attorney raised the issue of missing Zehr
        questioning of the jury panel.
¶ 272       At the time of the trial Rule 234 still required the defense attorney to ask for the Zehr
        principles during the questioning of the potential jury members.
¶ 273       Defense counsel did not request the Zehr questions.
¶ 274       “We are of the opinion that essential to the qualification of jurors in a criminal case is that
        they know that a defendant is presumed innocent, that he is not required to offer any evidence
        in his own behalf, that he must be proved guilty beyond a reasonable doubt, and that his failure
        to testify in his own behalf cannot be held against him.” People v. Zehr, 103 Ill. 2d 472, 477
        (1984).
¶ 275       In Richardson’s trial, on February 9, 2005, the trial court told all of the assembled
        prospective jurors that the case is “important, however, it is not going to be taking up much of
        your time.”
¶ 276       After the first group of 12 potential jurors was seated in the jury box, the trial court advised
        them that the State must prove the defendant guilty beyond a reasonable doubt, and asked if
        anyone had “any problems with this proposition.” None did.
¶ 277       Defense counsel later questioned the same group of 12, asking if anyone had any problems
        with the proposition that it cannot be held against the defendant if he does not testify on his
        own behalf. None did.
¶ 278       That means that neither the entire group of potential jurors nor the specific 12 in the first
        group in the jury box, 6 of whom were selected for the jury, were ever asked if they understood
        that a defendant is presumed innocent and accepted that proposition.
¶ 279       The trial court then dismissed 6 potential jurors from the first group and sent the remaining
        6 jurors to the jury room and seated 14 more potential jurors in the jury box.
¶ 280       The trial court then asked those 14 if they understood that the defendant was presumed
        innocent and that it was the State’s burden to prove the defendant guilty beyond a reasonable

                                                     - 39 -
        doubt. No one disagreed. However, by this time six of the final jurors were already in the jury
        room and did not hear this question or have a chance to answer.
¶ 281       No one asked the second group of 14 if they understood that the defendant was not required
        to offer evidence on his own behalf, or if they accepted that proposition.
¶ 282       This means that only 6 and 2 alternates of the final 12 on the jury were asked if they knew
        that the defendant was presumed innocent and that the State had the burden of proving him
        guilty beyond a reasonable doubt, and that none of the final 12 and 2 alternates was ever told
        by anyone that the defense was not required to offer evidence on his behalf.
¶ 283       Immediately after the jury selection was complete the court went into trial mode and the
        State made its opening statement.
¶ 284       Following the trial, the trial court instructed the jury on the four Zehr principles. However,
        the Zehr court itself held: “If a juror has a prejudice against any of these basic guarantees, an
        instruction given at the end of the trial will have little curative effect. *** [T]he subject matter
        of the questions should have been covered in the course of interrogation on voir dire.” Zehr,
        103 Ill. 2d at 477.

¶ 285                              Defendant’s Own History of Discipline
¶ 286       The defense attorney did not ask the defendant or his mother what discipline was used on
        him by his mother, leaving the jury with no idea that the acts he took against Diamond were
        what he had grown up with. We need only look at today’s headlines to see that child discipline
        and child abuse have been mixed up in the minds and lives of many families, and that in this
        defendant’s family abusive discipline was in fact the norm.
¶ 287       The appellate attorney did not raise this failure by the defense attorney on appeal.
¶ 288       This issue has new life in recent headlines.
¶ 289       Famous football star, Vikings running back Adrian Peterson, has been charged with child
        abuse for “whooping” his four-year-old son with a tree branch. His defense is that he was
        “whooped” as a child by his father and that he is “being punished for behavior that is widely
        accepted in black culture.” Chicago Sun Times columnist Mary Mitchell, in her column
        Tuesday, September 26, 2014 reported the incident, and his comments and added: “Yesterday
        we called it discipline. Today, they call it a crime. *** That’s why whoopings are best left a
        cultural relic.”
¶ 290       Indeed it is widely held that those who were beaten as children become beaters themselves.
        This does not make it right. But it does offer an explanation for what is otherwise inexplicable:
        that Richardson in “disciplining” his child fell back on the same discipline he himself suffered
        as a child, only without the filters of adult reflection and understanding or the knowing and
        acceptance that he must break away from the wrong lessons of his own past.
¶ 291       If Richardson was unable to understand the difference between willful disobedience by his
        one-year-old, and those behaviors that make one-year-old children so endearing and frustrating
        at the same time, then we must look first at his own mental condition and second at his own
        discipline history to understand what was missing from this 16-year-old’s ability to cope.
¶ 292       If Richardson did not know that his child was not actively disobeying him, if, in fact, he
        really thought that telling a one-year-old to stop vomiting, to stand still, to not look at him
        would actually work, then we must believe we are dealing with a significantly immature
        person whose expectations and frustration would find answers only in his own very limited

                                                     - 40 -
        past. Did his own mother ever lovingly correct his behavior? Did anyone ever explain to him
        that babies are not just little persons, and cannot be expected to behave like grown-ups or even
        small children? Did he have the mental capacity to understand that on his own?
¶ 293       Michael Eric Dyson, a professor of sociology at Georgetown University, said in his op-ed
        in The New York Times, September 18, 2014: “[S]tudies say our children endure [suffering]
        when they are beaten: feelings of sadness and worthlessness, difficulties sleeping, suicidal
        thoughts, bouts of anxiety, outbursts of aggression, diminished concentration, intense dislike
        of authority, frayed relations with peers, and negative high-risk behavior.” Mr. Dyson of
        course denounces the practice as “child abuse dressed up as acceptable punishment” as do all
        modern sources and parents, but that still begs the question: what was Richardson taught? Do
        we really believe that he had the benefit of modern psychology or sociology to inform his
        immature reaction to his child’s behavior? Or was his own behavior modeled after the only
        constant adult in his life, his mother who beat him with cords, belts, sticks?
¶ 294       Child Trends, a research group, in studying families of all races reported that: “[u]se of
        corporal punishment is linked to negative outcomes for children (e.g., delinquency, antisocial
        behavior, psychological problems, and alcohol and drug abuse), and may be indicative of
        ineffective parenting. Research also finds that the number of problem behaviors observed in
        adolescence is related to the amount of spanking a child receives. The greater the age of the
        child, the stronger the relationship.” Child Trends, Attitudes Toward Spanking (2013),
        http://www.childtrends.org/?indicators=attitudes-toward-spanking.

¶ 295               Did Richardson Intend to Murder the Child? Medical Examiner Testimony
¶ 296       The due process clause of the Fourteenth Amendment requires that a person may not be
        convicted in state court “except upon proof beyond a reasonable doubt of every fact necessary
        to constitute the crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). See
        also U.S. Const., amend. XIV; People v. Cunningham, 212 Ill. 2d 274 (2004).
¶ 297       In Richardson’s case the State presented evidence, and Richardson admitted, that he
        intended to inflict the injuries to Diamond, but Richardson contended he did not intend to
        murder her. The State’s only evidence of his intent was the medical examiner’s testimony that
        the injuries were intentionally inflicted, that is, they could not have occurred by accident. But
        Richardson did not deny that. By framing the injuries as intentional the State used that same
        intent as an element of murder, that is, to intend to murder the child. Richardson denied that.
        His mental capacity, his childhood, his age and experience were never offered by defense
        counsel to challenge the State’s proof beyond a reasonable doubt of his intent to murder.
¶ 298       Appellate counsel did not raise this issue.
¶ 299       Neither the defense attorney nor the appellate attorney raised as an issue the testimony of
        the medical examiner which may have been misleading to the jury about the intent of the
        defendant. The medical examiner testified that the injuries to the child were inflicted
        intentionally, the defense objected and the court overruled the objection. Then, the medical
        examiner testified again that the injuries to the child were inflicted intentionally, the defense
        objected and the objection was sustained, however, the damage was already done–the medical
        examiner used the specific word “intentionally” twice in but a few minutes, reinforcing the
        perception that the defendant had intentionally murdered his child. The defendant never denied
        he intentionally inflicted the injuries to his child, but he did deny that he intended to murder
        her. Those two concepts were irretrievably meshed by the medical examiner’s use of the word

                                                   - 41 -
        “intentionally.”

¶ 300                    No Argument by Defense for Motion for Directed Finding
¶ 301       The defense attorney did not even bother to argue on her motion for a directed finding at
        the close of the State’s case, and the appellate attorney did not raise this as an issue of
        ineffective assistance. Of course, since the defense attorney did not produce any evidence in
        the motion to suppress hearing, the court had no evidence on which to even consider whether
        the State had made its case: she demonstrated her own ineffectiveness when she was unable to
        find any reason to give for a directed verdict, when at the very least if she had presented the
        evidence of his mental ability and history of family life, she could have argued the State had
        not proved intent beyond a reasonable doubt.

¶ 302                 No Evidence Provided to Support Finding of Reckless Behavior
¶ 303        The defense attorney did not ask Richardson any questions about his own childhood, his
        mother’s discipline methods, or the situation in his family where he was really on his own,
        living with his mother’s boyfriend’s sister so he could watch her three children, as a free baby
        sitter, when he should have been able to look to his own mother for care.
¶ 304        The appellate counsel did not raise this as an issue of ineffective assistance.
¶ 305        The defense attorney put on no evidence of his character, personality, mental ability, or
        upbringing to put his actions into some perspective, so when the court said “there is no
        evidence *** of recklessness” the court was technically correct. And that statement by the
        court is evidence itself that defense counsel was ineffective.
¶ 306        The appellate counsel did not raise this as a matter of ineffective assistance.

¶ 307                   No Argument by Defense for Its Motion for a New Trial
¶ 308      The defense attorney made no argument in her motion for a new trial. Clearly, she
        demonstrated her own ineffective assistance by failing to provide any evidence for the court to
        consider, much less grant, a motion for a new trial.
¶ 309      Appellate counsel did not raise that as an issue of ineffective assistance.

¶ 310                                              Sentencing
¶ 311       The defense attorney did not challenge the court’s remark that there was no evidence in
        mitigation in the psychological evaluation, when in fact there was plenty of evidence of his
        mild mental retardation, his illiteracy at the time of his arrest, and his low functioning IQ of 61,
        described in the Behavioral Clinical Exam (BCX) and his family and social history, all of
        which the court had an obligation to consider when sentencing a juvenile at the time of the
        offense. The court is under an obligation to consider the potential for rehabilitation. The
        presentence report plainly stated that the defendant had made significant gains in his reading
        while incarcerated, and that with further educational opportunities he could be expected to
        improve even more. The court simply did not take any of this into consideration.
¶ 312       The appellate counsel did not raise this as a matter of ineffective assistance of counsel, or
        as a challenge to the sentence of 40 years.
¶ 313       The “seriousness of the crime committed is considered the most important factor in
        fashioning an appropriate sentence.” People v. Cox, 377 Ill. App. 3d 690 709 (2007). However,

                                                     - 42 -
        from 2005 to 2012 the United States Supreme Court spoke with compelling clarity about new
        scientific research that demonstrates that juvenile offenders are not just small adults and should
        be treated with the understanding that they have an undeveloped sense of responsibility, are
        more easily influenced by outside pressure, and are not fully formed, meaning his or her
        personality traits are still susceptible to change. Roper v. Simmons, 543 U.S. 551, 569-70
        (2005). “The susceptibility of juveniles to immature and irresponsible behavior means ‘their
        irresponsible conduct is not as morally reprehensible as that of an adult.’ ” Roper, 543 U.S. at
        570 (quoting Thompson v. Oklahoma, 487 U.S. 815, 835 (1988)). “[T]he Supreme Court has
        acknowledged that offense severity does not automatically turn a child into an adult and that
        immaturity is relevant in assessing culpability.” People v. Willis, 2013 IL App (1st) 110233,
        ¶ 57 (citing Miller, 567 U.S. ___, 132 S. Ct. 2455, J.D.B. v. North Carolina, 564 U.S. ___, 131
        S. Ct. 2394 (2011), Graham, 560 U.S. 48, and Roper, 543 U.S. 551). The other factors to be
        considered by the court in sentencing are “the defendant’s personal history, including his age,
        demeanor, habits, mentality, credibility, criminal history, general moral character, social
        environment and education.” People v. Maldonado, 240 Ill. App. 3d 470, 485-86 (1992).
¶ 314        Our courts have consistently held that “[i]f mitigating evidence is presented to the trial
        court, we are to presume, absent some indication to the contrary, other than the sentence itself,
        that the trial court considered it.” (Emphasis added.) Willis, 2013 IL App (1st) 110233, ¶ 123
        (citing People v. Benford, 349 Ill. App. 3d 721, 735 (2004)).
¶ 315        The problem with Richardson’s case is that because defense counsel did not present any
        mitigating evidence of Richardson’s mental ability or family/social history, only the PSI and
        the BCX were available to the judge in mitigation. While these two reports are compelling, the
        missing evidence of his mental ability and family/social history before the trial, at the motion
        to suppress, and during the trial itself would have provided a context for the actions of
        Richardson, which was important for consideration in jury deliberations and in sentencing.
        The jury never saw those reports. The court clearly read the reports before sentencing.
        However, defense counsel’s failure to provide the court and the jury with Richardson’s
        immaturity and his own history left him unable to persuade the jury in its verdict or the judge in
        sentencing him to 40 years.

¶ 316                                    Richardson Did Not Know
¶ 317       There are lots of things that Richardson did not know when he was 16. He did not know
        that you cannot feed a one-year-old an adult-size bowl of cereal. He did not know that pushing
        on her stomach would inevitably lead to her vomiting. He did not know that one-year-olds
        cannot be expected to stop vomiting because someone says to–in fact, no adult could do that
        either. He did not know that it is impossible to expect a one-year-old to stand still for a few
        seconds let alone several minutes. He did not know that leaving a one-year-old in a bathtub
        even for a minute is an invitation to disaster. He did not know that a karate chop to the child’s
        ribs could cause internal injuries that could kill her. He did not know that hitting a small child
        in any way could cause such severe internal injuries that she could die. He did not know that
        shaking to wake her up could kill her. Or that a neighbor shaking the same child could kill her.
        The court and the system expected the mentally retarded 16-year-old with a functioning IQ of
        61 to know a cumulation of things that many adults only vaguely realize, and avoid behavior
        that many parents, even today, engage in as forms of discipline.


                                                    - 43 -
¶ 318                                              Conclusion
¶ 319       Even Richardson knows he must be held accountable for the terrible things he did to
        Diamond. No one could hear the facts in this case and not be moved to seek justice for that
        child. But we must also seek justice for another child, the boy child who was her father but was
        unable to be her parent. Justice for this defendant would be to remand his pro se postconviction
        petition so that it can move to the second stage with an attorney who can amend the petition
        and properly prepare his case.




                                                   - 44 -